Exhibit 10.15

PURCHASE AND SALE CONTRACT


BETWEEN




DREXEL BURNHAM LAMBERT REAL ESTATE ASSOCIATES II LIMITED PARTNERSHIP,
a New York limited partnership


AS SELLER




AND




ADVENIR, INC.
a Florida corporation


AS PURCHASER




PRESIDENTIAL HOUSE
1572 NE 191st STREET
MIAMI, FLORIDA 33179

 

 

 

 

 

 

 

Table of Contents

Page

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

 

ARTICLE III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

4

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

5

 

3.6

Property Contracts

6

 

ARTICLE IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

7

 

4.3

Delivery of Title

7

 

4.4

Permitted Exceptions

7

 

4.5

Assumed Encumbrances

7

 

4.6

Subsequently Disclosed Exceptions

11

 

4.7

Purchaser Financing

11

 

ARTICLE V

CLOSING

11

 

5.1

Closing Date

11

 

5.2

Seller Closing Deliveries

12

 

5.3

Purchaser Closing Deliveries

13

 

5.4

Closing Prorations and Adjustments

13

 

5.5

Post Closing Adjustments

17

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

17

 

6.1

Seller’s Representations

17

 

6.2

AS-IS

18

 

6.3

Survival of Seller’s Representations

19

 

6.4

Definition of Seller’s Knowledge

20

 

6.5

Representations and Warranties of Purchaser

20

 

ARTICLE VII

OPERATION OF THE PROPERTY

21

 

7.1

Leases and Property Contracts

21

 

7.2

General Operation of Property

21

 

7.3

Liens

21

 

7.4

Tax Appeals

22

 

7.5

Insurance

22

 

7.6

Rent-Ready Condition

22

 

7.7

Open Violations and Permits

22

 

7.8

Fuel Spill

22

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

23

 

8.1

Purchaser’s Conditions to Closing

23

 

8.2

Seller’s Conditions to Closing

24

 

ARTICLE IX

BROKERAGE

25

 

9.1

Indemnity

25

 

9.2

Broker Commission

25

 

ARTICLE X

DEFAULTS AND REMEDIES

26

 

10.1

Purchaser Default

26

 

10.2

Seller Default

26

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

27

 

11.1

Major Damage

27

 

11.2

Minor Damage

27

 

11.3

Closing

28

 

11.4

Repairs

28

 

11.5

Contractor, Engineer or Insurance Adjuster

28

 

ARTICLE XII

EMINENT DOMAIN

28

 

12.1

Eminent Domain

29

 

ARTICLE XIII

MISCELLANEOUS

29

 

13.1

Binding Effect of Contract

29

 

13.2

Exhibits and Schedules

29

 

13.3

Assignability

29

 

13.4

Captions

29

 

13.5

Number and Gender of Words

29

 

13.6

Notices

29

 

13.7

Governing Law and Venue

32

 

13.8

Entire Agreement

32

 

13.9

Amendments

32

 

13.10

Severability

32

 

13.11

Multiple Counterparts/Facsimile Signatures

32

 

13.12

Construction

32

 

13.13

Confidentiality

32

 

13.14

Time of the Essence

33

 

13.15

Waiver

33

 

13.16

Attorneys’ Fees

33

 

13.17

Time Zone/Time Periods

33

 

13.18

1031 Exchange

33

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

34

 

13.20

No Exclusive Negotiations

34

 

13.21

ADA Disclosure

34

 

13.22

No Recording

34

 

13.23

Relationship of Parties

34

 

13.24

Dispute Resolution

34

 

13.25

AIMCO Marks

35

 

13.26

Non-Solicitation of Employees

35

 

13.27

Survival

35

 

13.28

Multiple Purchasers

36

 

13.29

Radon Gas

36

 

13.30

Energy Efficiency

36

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

36

 

14.1

Disclosure

36

 

14.2

Consent Agreement

36

 

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 25th
day of March, 2009 (the "Effective Date"), by and between DREXEL BURNHAM LAMBERT
REAL ESTATE ASSOCIATES II LIMITED PARTNERSHIP, a New York limited partnership,
having an address at 4582 South Ulster Street Parkway, Suite 1100, Denver,
Colorado 80237 ("Seller"), and ADVENIR, INC., a Florida corporation, having a
principal address at 17501 Biscayne Blvd., Suite 300, Aventura, Florida 33160
("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS


A.                 SELLER OWNS THE REAL ESTATE LOCATED IN MIAMI-DADE COUNTY,
FLORIDA, AS MORE PARTICULARLY DESCRIBED IN EXHIBIT A ATTACHED HERETO AND MADE A
PART HEREOF, AND THE IMPROVEMENTS THEREON, COMMONLY KNOWN AS PRESIDENTIAL HOUSE.


B.                 PURCHASER DESIRES TO PURCHASE, AND SELLER DESIRES TO SELL,
SUCH LAND, IMPROVEMENTS AND CERTAIN ASSOCIATED PROPERTY, ON THE TERMS AND
CONDITIONS SET FORTH BELOW.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1       PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2       PURCHASE PRICE AND DEPOSIT.

  The total purchase price ("Purchase Price") for the Property shall be an
amount equal to Twelve Million Eight Hundred Thousand  Dollars ($12,800,000.00),
payable by Purchaser, as follows:

2.2.1    WITHIN 2 BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE, PURCHASER SHALL
DELIVER TO FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK, 633 THIRD AVENUE,
NEW YORK, NEW YORK 10017, ATTENTION: LINDA J. ISAACSON, TELEPHONE: (212)
850-0664; FAX: (212) 331-1467 ("ESCROW AGENT" OR "TITLE INSURER") AN INITIAL
DEPOSIT (THE "INITIAL DEPOSIT") OF ONE HUNDRED TWENTY-EIGHT THOUSAND  DOLLARS
($128,000.00) BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ("GOOD FUNDS"). 

2.2.2    ON OR BEFORE THE DAY THAT THE FEASIBILITY PERIOD EXPIRES, PURCHASER
SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT (THE "ADDITIONAL DEPOSIT")
OF ONE HUNDRED TWENTY-EIGHT THOUSAND  DOLLARS ($128,000.00) BY WIRE TRANSFER OF
GOOD FUNDS. 

2.2.3    AT THE CLOSING, SUBJECT TO THE OCCURRENCE OF THE LOAN ASSUMPTION AND
RELEASE, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE
AGGREGATE AMOUNT OF (I) THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTES, TOGETHER
WITH ALL ACCRUED BUT UNPAID INTEREST (IF ANY) THEREON, AS OF THE CLOSING DATE
(THE “LOAN BALANCE”) AND (II) THE DEPOSIT.

2.2.4    THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY, PLUS OR MINUS THE
ADJUSTMENTS OR PRORATIONS REQUIRED BY THIS CONTRACT, SHALL BE PAID TO AND
RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 10:00 A.M.
ON THE CLOSING DATE.


2.3       ESCROW PROVISIONS REGARDING DEPOSIT.

2.3.1    ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE DEPOSIT TO
THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW AGENT SHALL
INVEST THE DEPOSIT IN SUCH SHORT-TERM, HIGH-GRADE SECURITIES, INTEREST-BEARING
BANK ACCOUNTS, MONEY MARKET FUNDS OR ACCOUNTS, BANK CERTIFICATES OF DEPOSIT OR
BANK REPURCHASE CONTRACTS AS ESCROW AGENT, IN ITS DISCRETION, DEEMS SUITABLE,
AND ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND SHALL
BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.

2.3.2    ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIER OCCURRENCE OF (I)
THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE, OR RELEASED TO SELLER PURSUANT TO SECTION 10.1, OR (II) THE DATE
ON WHICH ESCROW AGENT SHALL BE AUTHORIZED TO DISBURSE THE DEPOSIT AS SET FORTH
IN SECTION 2.3.3.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES SHALL BE
FURNISHED TO ESCROW AGENT UPON REQUEST.

2.3.3    IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND UPON
ESCROW AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN NOTICE
TO THE OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN
OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS
AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH
PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH
5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT OR ARBITRATOR'S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A
COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED. 
ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER. 
UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO
PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER’S
OBLIGATIONS SET FORTH IN SECTION 3.5.2.

2.3.4    THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY'S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT'S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.

2.3.5    THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT'S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER'S CLOSING INSTRUCTION LETTER DELIVERED AT CLOSING AND THE
PROVISIONS OF THIS SECTION 2.3.

2.3.6    ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE "CODE"), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT'S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1       FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including the date which is thirty
(30) days after the Effective Date (the "Feasibility Period"), Purchaser, and
its agents, contractors, engineers, surveyors, attorneys, and employees
(collectively, "Consultants") shall, at no cost or expense to Seller, have the
right from time to time to enter onto the Property to conduct and make any and
all customary studies, tests, examinations, inquiries, inspections and
investigations  of or concerning the Property, review the Materials and
otherwise confirm any and all matters which Purchaser may reasonably desire to
confirm with respect to the Property and Purchaser’s intended use thereof
(collectively, the “Inspections”).


3.2       EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser's sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall (x) deliver a portion of the Initial
Deposit in the amount of $35,000.00 to Seller as consideration for Seller
agreeing to enter into this Contract and (y) return the balance of the Initial
Deposit (i.e. the Initial Deposit less $35,000.00) to Purchaser. 
Notwithstanding the foregoing, (i) if an environmental study (prepared by a
reputable environmental engineer) discloses the existence of hazardous or toxic
materials on, in or under the Property, (ii) as a condition to obtaining the
Loan Assumption and Release (as such term is defined in Schedule 1 attached
hereto), the Lender requires that Purchaser remediate such environmental
condition(s), and (iii) as a result thereof, Purchaser terminates this Contract
pursuant to this Section 3.2, then Escrow Agent shall return the full Initial
Deposit to Purchaser.  If Purchaser elects to terminate this Contract pursuant
to the foregoing sentence, then Seller shall have the right, exercisable by
written notice delivered to Purchaser within two (2) Business Days after Seller
receives Purchaser’s termination notice, to agree that Seller shall, at Seller’s
sole cost and expense, remediate such environmental condition.  In such event,
(i) Purchaser’s termination notice shall be deemed null and void, and this
Contract shall remain in full force and effect, (ii) Seller shall proceed
diligently to remediate the identified environmental conditions and (iii) Seller
shall be entitled to reasonable adjournments of the Closing Date to remediate
such environmental condition, provided, however, that Seller shall not adjourn
the Closing Date to a date less than five (5) days prior to the date that
Lender’s approval of the Loan Assumption and Release expires.  If Purchaser
fails to provide Seller with written notice of termination prior to the
expiration of the Feasibility Period, Purchaser's right to terminate under this
Section 3.2 shall be permanently waived and this Contract shall remain in full
force and effect, the Deposit shall be non-refundable, and Purchaser's
obligation to purchase the Property shall be conditional only as provided in
Section 8.1.


3.3       CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics' or materialmen's liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give not less than
24 hours advance notice by telephone to the Community Manager and the Broker
prior to any entry onto the Property and shall permit Seller to have a
representative present during all Inspections conducted at the Property. 
Purchaser shall take all reasonable actions and implement all protections
necessary to ensure that all actions taken in connection with the Inspections,
and all equipment, materials and substances generated, used or brought onto the
Property pose no material threat to the safety of persons, property or the
environment. 


3.4       PURCHASER INDEMNIFICATION.

3.4.1    PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY SELLER
(IN SELLER'S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER) SELLER,
TOGETHER WITH SELLER'S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES, SUCCESSORS,
ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES,
SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY MANAGER, REGIONAL
PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER, "SELLER'S
INDEMNIFIED PARTIES"), FROM AND AGAINST ANY AND ALL DAMAGES, MECHANICS' LIENS,
MATERIALMEN'S LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES, DEMANDS, ACTIONS,
CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS'
FEES, INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS) (COLLECTIVELY,
"LOSSES") ARISING FROM OR RELATED TO PURCHASER'S OR ITS CONSULTANTS' ENTRY ONTO
THE PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY PURCHASER OR PURCHASER’S
CONSULTANTS WITH RESPECT TO THE PROPERTY DURING THE FEASIBILITY PERIOD OR
OTHERWISE.

3.4.2    NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY, PURCHASER
SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY WITHOUT
SELLER'S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN SELLER'S SOLE
DISCRETION.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT LIMITATION, TO
DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING, WITHOUT LIMITATION, A
PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY), INVESTIGATIONS AND OTHER MATTERS
THAT IN SELLER'S REASONABLE JUDGMENT COULD RESULT IN ANY INJURY TO THE PROPERTY
OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER TO ANY LOSSES OR VIOLATION OF
APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE PROPERTY OR SELLER'S INTEREST
THEREIN.  PURCHASER SHALL USE REASONABLE EFFORTS TO MINIMIZE DISRUPTION TO
TENANTS IN CONNECTION WITH PURCHASER'S OR ITS CONSULTANTS' ACTIVITIES PURSUANT
TO THIS SECTION.  NO CONSENT BY SELLER TO ANY SUCH ACTIVITY SHALL BE DEEMED TO
CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF LIABILITY OR RISK BY SELLER. 
PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER'S SOLE COST AND EXPENSE, THE
PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY PRIOR TO PURCHASER'S
EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III.  PURCHASER SHALL MAINTAIN
AND CAUSE ITS THIRD PARTY CONSULTANTS TO MAINTAIN (A) CASUALTY INSURANCE AND
COMMERCIAL GENERAL LIABILITY INSURANCE WITH COVERAGES OF NOT LESS THAN
$1,000,000.00 FOR INJURY OR DEATH TO ANY ONE PERSON AND $2,000,000.00 FOR INJURY
OR DEATH TO MORE THAN ONE PERSON AND $1,000,000.00 WITH RESPECT TO PROPERTY
DAMAGE, AND (B) WORKER'S COMPENSATION INSURANCE FOR ALL OF THEIR RESPECTIVE
EMPLOYEES IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.  PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE REQUIRED
PURSUANT TO THIS SECTION 3.4.2 TO SELLER (IN THE FORM OF A CERTIFICATE OF
INSURANCE) PRIOR TO THE EARLIER TO OCCUR OF (I) PURCHASER'S OR PURCHASER'S
CONSULTANTS' ENTRY ONTO THE PROPERTY, OR (II) THE EXPIRATION OF 5 DAYS AFTER THE
EFFECTIVE DATE. 


3.5       PROPERTY MATERIALS.

3.5.1    WITHIN 3 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT THE
SAME EXIST AND ARE IN SELLER'S POSSESSION OR REASONABLE CONTROL (SUBJECT TO
SECTION 3.5.2) AND HAVE NOT BEEN HERETOFORE PROVIDED BY SELLER TO PURCHASER,
SELLER AGREES TO MAKE THE DOCUMENTS SET FORTH ON SCHEDULE 3.5 (TOGETHER WITH ANY
OTHER DOCUMENTS OR INFORMATION PROVIDED BY SELLER OR ITS AGENTS TO PURCHASER
WITH RESPECT TO THE PROPERTY, THE "MATERIALS") AVAILABLE AT THE PROPERTY FOR
REVIEW AND COPYING BY PURCHASER AT PURCHASER'S SOLE COST AND EXPENSE.  IN THE
ALTERNATIVE, AT SELLER'S OPTION AND WITHIN THE FOREGOING TIME PERIOD, SELLER MAY
DELIVER SOME OR ALL OF THE MATERIALS TO PURCHASER, OR MAKE THE SAME AVAILABLE TO
PURCHASER ON A SECURE WEB SITE (PURCHASER AGREES THAT ANY ITEM TO BE DELIVERED
BY SELLER UNDER THIS CONTRACT SHALL BE DEEMED DELIVERED TO THE EXTENT AVAILABLE
TO PURCHASER ON SUCH SECURED WEB SITE).  TO THE EXTENT THAT PURCHASER DETERMINES
THAT ANY OF THE MATERIALS HAVE NOT BEEN MADE AVAILABLE OR DELIVERED TO PURCHASER
PURSUANT TO THIS SECTION 3.5.1, PURCHASER SHALL NOTIFY SELLER AND SELLER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE SAME TO PURCHASER WITHIN 3
BUSINESS DAYS AFTER SUCH NOTIFICATION IS RECEIVED BY SELLER; PROVIDED, HOWEVER,
THAT UNDER NO CIRCUMSTANCES WILL THE FEASIBILITY PERIOD BE EXTENDED AND
PURCHASER'S SOLE REMEDY WILL BE TO TERMINATE THIS CONTRACT PURSUANT TO SECTION
3.2.

3.5.2    IN PROVIDING THE MATERIALS TO PURCHASER, OTHER THAN SELLER'S
REPRESENTATIONS, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, WRITTEN,
ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR
INFORMATIONAL PURPOSES ONLY AND, TOGETHER WITH ALL THIRD-PARTY REPORTS, SHALL BE
RETURNED BY PURCHASER TO SELLER (OR THE DESTRUCTION THEREOF SHALL BE CERTIFIED
IN WRITING BY PURCHASER TO SELLER) AS A CONDITION TO RETURN OF THE DEPOSIT TO
PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.  RECOGNIZING THAT THE
MATERIALS DELIVERED OR MADE AVAILABLE BY SELLER PURSUANT TO THIS CONTRACT MAY
NOT BE COMPLETE OR CONSTITUTE ALL OF SUCH DOCUMENTS WHICH ARE IN SELLER'S
POSSESSION OR CONTROL, BUT ARE THOSE THAT ARE READILY AND REASONABLY AVAILABLE
TO SELLER, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN SELLER’S REPRESENTATIONS,
PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE COMPLETENESS OR
ACCURACY OF THE MATERIALS AND WILL INSTEAD IN ALL INSTANCES RELY EXCLUSIVELY ON
ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS WHICH IT DEEMS
RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE PROPERTY. 

3.5.3    IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3.5, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER (OR
OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) THE MOST
RECENT RENT ROLL FOR THE PROPERTY LISTING THE MOVE-IN DATE, MONTHLY BASE RENT
PAYABLE, LEASE EXPIRATION DATE AND UNAPPLIED SECURITY DEPOSIT FOR EACH LEASE
(THE "RENT ROLL").  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE
RENT ROLL OTHER THAN THE EXPRESS REPRESENTATION SET FORTH IN SECTION 6.1.6. 

3.5.4    IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3.5, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT SAME HAVE NOT BEEN
HERETOFORE PROVIDED BY SELLER TO PURCHASER, SELLER SHALL DELIVER TO PURCHASER
(OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) A
LIST OF ALL CURRENT PROPERTY CONTRACTS (THE "PROPERTY CONTRACTS LIST").  SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY CONTRACTS LIST
OTHER THAN THE EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6.1.7.


3.6       PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the "Property Contracts Notice") specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
"Terminated Contracts"); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties, or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, then there shall be no Terminated
Contracts and Purchaser shall assume all Property Contracts at the Closing.  If
Purchaser delivers the Property Contracts Notice to Seller on or before the
expiration of the Feasibility Period, then simultaneously therewith, Purchaser
shall deliver to Seller a vendor termination notice (in the form attached hereto
as Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the "Vendor Terminations").  Seller shall
sign the Vendor Terminations prepared by Purchaser, and deliver them to all
applicable vendors.  To the extent that any Property Contract to be assigned to
Purchaser requires vendor consent, then, prior to the Closing, Purchaser may
attempt to obtain from each applicable vendor a consent (each a "Required
Assignment Consent") to such assignment.  Purchaser shall indemnify, hold
harmless and, if requested by Seller (in Seller's sole discretion), defend (with
counsel approved by Seller) Seller's Indemnified Parties from and against any
and all Losses arising from or related to Purchaser's failure to obtain any
Required Assignment Consent.


ARTICLE IV
TITLE


4.1       TITLE DOCUMENTS.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Title Insurer a commitment or preliminary title report, Commitment
No.:  FA-C-385501FL24, dated February 18, 2009 ("Title Commitment") to provide
an American Land Title Association owner's title insurance policy for the
Property, using the current policy jacket customarily provided by the Title
Insurer, in an amount equal to the Purchase Price (the "Title Policy"), together
with copies of all instruments identified as exceptions therein (together with
the Title Commitment, referred to herein as the "Title Documents").  Seller
shall be responsible for payment of the basic premium for the Title Policy. 
Purchaser shall be solely responsible for payment of all other costs relating to
procurement of the Title Commitment, the Title Policy, and any requested
endorsements, including for “extended” coverage.


4.2       SURVEY.

  Purchaser acknowledges that, prior to the Effective Date, Seller has delivered
to Purchaser a copy of the existing survey of the Property dated January 11,
2008 and prepared by Bock & Clark Corporation (the "Existing Survey"). 
Purchaser may, at its sole cost and expense, order a new or updated survey of
the Property either before or after the Effective Date (such new or updated
survey together with the Existing Survey, is referred to herein as the
"Survey"). 


4.3       DELIVERY OF TITLE.

  Seller shall be obligated, at Seller’s sole cost and expense, to cause Title
Insurer to omit as an exception to title (i) the Notices of Commencement set
forth in items 10 – 20 of Schedule B-I of the Title Commitment, (ii) all
mortgages, deeds of trust and UCC-1 filings granted by Seller affecting the
Property, other than the Assumed Encumbrances and (iii) mechanics' liens and
taxes due and payable with respect to the period preceding Closing.  Seller
shall be entitled to reasonable adjournments of the Closing Date to cure any
title exceptionswhich are not Permitted Exceptions, provided, however, Seller
shall not adjourn the Closing Date to a date less than five (5) days prior to
the date that Lender’s approval of the Loan Assumption and Release expires. 


4.4       PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed "Permitted Exceptions":

4.4.1    (A) ALL MATTERS SET FORTH ON SCHEDULE 4.4 ATTACHED HERETO, (B) THE
STANDARD EXCEPTION REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH SHALL BE
LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES AS TENANTS ONLY
(WITHOUT RIGHTS OF FIRST REFUSAL OR OPTIONS TO PURCHASE), AND (C) THE STANDARD
EXCEPTION PERTAINING TO TAXES, WHICH SHALL BE LIMITED TO TAXES AND ASSESSMENTS
NOT YET DUE AND PAYABLE IN THE YEAR IN WHICH THE CLOSING OCCURS AND SUBSEQUENT
TAXES AND ASSESSMENTS;

4.4.2    ALL LEASES;

4.4.3    THE ASSUMED ENCUMBRANCES;

4.4.4    APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES; AND

4.4.5    ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER.


4.5       ASSUMED ENCUMBRANCES. 

4.5.1    PURCHASER RECOGNIZES AND AGREES THAT, IN CONNECTION WITH THE LOANS MADE
TO SELLER BY LENDER, THE PROPERTY PRESENTLY IS ENCUMBERED BY THE ASSUMED DEEDS
OF TRUST AND CERTAIN OTHER SECURITY AND RELATED DOCUMENTS IN CONNECTION WITH THE
LOANS (COLLECTIVELY, THE "ASSUMED ENCUMBRANCES").  THE LOANS ARE EVIDENCED BY
THE NOTES. 

4.5.2    PURCHASER AGREES THAT, AT THE CLOSING, (A) PURCHASER SHALL ASSUME
SELLER'S OBLIGATIONS UNDER THE NOTES AND ALL OF THE OTHER ASSUMED LOAN DOCUMENTS
AND ACCEPT TITLE TO THE PROPERTY SUBJECT TO THE ASSUMED DEEDS OF TRUST AND THE
ASSUMED ENCUMBRANCES, AND (B) THE LENDER SHALL RELEASE SELLER, AS WELL AS ANY
GUARANTORS AND OTHER OBLIGATED PARTIES UNDER THE ASSUMED LOAN DOCUMENTS, FROM
ALL OBLIGATIONS UNDER THE ASSUMED LOAN DOCUMENTS (AND ANY RELATED GUARANTEES OR
LETTERS OF CREDIT), INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO MAKE
PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTES (COLLECTIVELY, THE FOREGOING
(A) AND (B) REFERRED TO HEREIN AS THE "LOAN ASSUMPTION AND RELEASE").  PURCHASER
ACKNOWLEDGES AND AGREES THAT (X) CERTAIN OF THE PROVISIONS OF THE ASSUMED LOAN
DOCUMENTS MAY HAVE BEEN NEGOTIATED FOR THE EXCLUSIVE BENEFIT OF SELLER, AIMCO OR
THEIR RESPECTIVE AFFILIATES (THE "SPECIFIC AIMCO PROVISIONS"), AND (Y) UNLESS
LENDER OTHERWISE AGREES IN LENDER'S SOLE AND ARBITRARY DISCRETION, PURCHASER
WILL NOT BE PERMITTED TO ASSUME THE BENEFIT OF THE SPECIFIC AIMCO PROVISIONS AND
THE SAME SHALL BE OF NO FURTHER FORCE OR EFFECT FROM AND AFTER THE CLOSING
DATE. 

4.5.3    PURCHASER FURTHER ACKNOWLEDGES THAT THE ASSUMED LOAN DOCUMENTS REQUIRE
THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS SET FORTH THEREIN TO
ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.  ACCORDINGLY, PURCHASER, AT ITS SOLE
COST AND EXPENSE AND WITHIN 15 DAYS AFTER THE EFFECTIVE DATE (THE "LOAN
ASSUMPTION APPLICATION SUBMITTAL DEADLINE"), SHALL SATISFY THE REQUIREMENTS SET
FORTH IN THE ASSUMED LOAN DOCUMENTS TO ALLOW FOR THE LOAN ASSUMPTION AND
RELEASE, INCLUDING, WITHOUT LIMITATION, SUBMITTING ONE OR MORE COMPLETE
APPLICATION(S) TO LENDER FOR ASSUMPTION OF THE LOANS TOGETHER WITH ALL DOCUMENTS
AND INFORMATION REQUIRED IN CONNECTION THEREWITH (COLLECTIVELY, THE "LOAN
ASSUMPTION APPLICATION").  PURCHASER AGREES TO PROVIDE SELLER WITH A COPY OF THE
LOAN ASSUMPTION APPLICATION AND EVIDENCE OF ITS SUBMISSION TO LENDER ON OR
BEFORE THE LOAN ASSUMPTION APPLICATION SUBMITTAL DEADLINE.  PURCHASER
ACKNOWLEDGES AND AGREES THAT PURCHASER IS SOLELY RESPONSIBLE FOR THE PREPARATION
AND SUBMITTAL OF THE LOAN ASSUMPTION APPLICATION, INCLUDING THE COLLECTION OF
ALL MATERIALS, DOCUMENTS, CERTIFICATES, FINANCIALS, SIGNATURES, AND OTHER ITEMS
REQUIRED TO BE SUBMITTED TO LENDER IN CONNECTION WITH THE LOAN ASSUMPTION
APPLICATION.

4.5.4    PURCHASER SHALL COMPLY WITH LENDER'S ASSUMPTION GUIDELINES IN
CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE.  PURCHASER SHALL BE RESPONSIBLE
AT ITS SOLE COST AND EXPENSE FOR RESPONDING TO, AND PROVIDING SUCH ADDITIONAL
INFORMATION AS REQUESTED BY, LENDER IN CONNECTION WITH THE LOAN ASSUMPTION
APPLICATION, NO LATER THAN 5 BUSINESS DAYS AFTER RECEIPT OF SUCH REQUEST(S) FROM
LENDER. PURCHASER ALSO SHALL PROVIDE SELLER WITH A COPY OF ANY CORRESPONDENCE
FROM LENDER WITH RESPECT TO THE LOAN ASSUMPTION APPLICATION NO LATER THAN 3
BUSINESS DAYS AFTER RECEIPT OF SUCH CORRESPONDENCE FROM LENDER.  PURCHASER
ACKNOWLEDGES THAT LENDER'S ASSUMPTION GUIDELINES MAY NOT BE CONSISTENT WITH THE
PROVISIONS OF THE ASSUMED LOAN DOCUMENTS CONCERNING THE LOAN ASSUMPTION AND
RELEASE.  PURCHASER SHALL COORDINATE WITH THE LENDER TO COMPLY WITH THE
APPROPRIATE PROVISIONS OF BOTH THE ASSUMED LOAN DOCUMENTS AND LENDER ASSUMPTION
GUIDELINES IN ORDER TO ALLOW FOR THE LOAN ASSUMPTION AND RELEASE. 

4.5.5    PURCHASER SHALL PAY ALL FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SERVICING FEES AND CHARGES, TRANSFER FEES, ASSUMPTION FEES,
TITLE FEES AND ENDORSEMENT FEES) IMPOSED OR CHARGED BY THE LENDER OR ITS COUNSEL
(SUCH FEES AND EXPENSES COLLECTIVELY BEING REFERRED TO AS THE "LENDER FEES"), IN
CONNECTION WITH THE LOAN ASSUMPTION APPLICATION AND THE LOAN ASSUMPTION AND
RELEASE.

4.5.6    PURCHASER SHALL BE RESPONSIBLE FOR FUNDING ANY NEW, ADDITIONAL OR
INCREASED RESERVES, IMPOUNDS OR ACCOUNTS REQUIRED BY LENDER TO BE MAINTAINED BY
PURCHASER IN CONNECTION WITH THE LOANS AFTER THE LOAN ASSUMPTION AND RELEASE
(THE "REQUIRED LOAN FUND AMOUNTS"), PROVIDED, HOWEVER, PURCHASER SHALL NOT BE
REQUIRED TO FUND ANY RESERVES, IMPOUNDS OR ACCOUNTS THAT ARE (I) FOR REAL ESTATE
TAXES OR INSURANCE IN AMOUNTS NOT CUSTOMARY AND REASONABLE FOR LOANS ON
MULTI-FAMILY PROPERTY IN MIAMI-DADE COUNTY, FLORIDA WHICH ARE SIMILAR IN TYPE,
AGE AND CONDITION AS THE PROPERTY OR (II) FOR CAPITAL IMPROVEMENTS OR REPAIRS IN
EXCESS OF $400 PER UNIT PER YEAR.

4.5.7    PURCHASER AGREES PROMPTLY TO DELIVER TO THE LENDER ALL DOCUMENTS AND
INFORMATION REQUIRED BY THE ASSUMED LOAN DOCUMENTS, AND SUCH OTHER INFORMATION
OR DOCUMENTATION AS THE LENDER REASONABLY MAY REQUEST, INCLUDING, WITHOUT
LIMITATION, FINANCIAL STATEMENTS, INCOME TAX RETURNS AND OTHER FINANCIAL
INFORMATION FOR PURCHASER AND ANY REQUIRED GUARANTOR.  SELLER AGREES THAT IT
WILL COOPERATE WITH PURCHASER AND LENDER, AT NO COST OR EXPENSE TO SELLER, IN
CONNECTION WITH PURCHASER'S APPLICATION TO LENDER FOR APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE. 

4.5.8    TO THE EXTENT REQUIRED BY THE LENDER, PURCHASER SHALL ORDER A PHASE I
ENVIRONMENTAL STUDY (PREPARED BY AN ENVIRONMENTAL ENGINEER REASONABLY ACCEPTABLE
TO SELLER AND LENDER), AND COVENANTS THAT SUCH PHASE I ENVIRONMENTAL STUDY SHALL
BE DELIVERED TO SELLER AND LENDER NO LATER THAN 10 DAYS PRIOR TO THE CLOSING
DATE IN CONNECTION WITH AND AS A PRECONDITION TO THE LOAN ASSUMPTION AND
RELEASE.

4.5.9    PURCHASER SHALL USE COMMERCIALLY REASONABLE GOOD FAITH EFFORTS TO
OBTAIN THE LOAN ASSUMPTION AND RELEASE ON OR BEFORE THE DATE WHICH IS FORTY-FIVE
(45) DAYS AFTER THE EFFECTIVE DATE (THE “LOAN ASSUMPTION APPROVAL PERIOD”).

 4.5.9.1 IF (A) PURCHASER FULLY COMPLIES WITH ITS OBLIGATIONS UNDER THIS
CONTRACT (INCLUDING THIS SECTION 4.5) AND THE REQUIREMENTS OF THE ASSUMED LOAN
DOCUMENTS IN CONNECTION WITH OBTAINING THE LOAN ASSUMPTION AND RELEASE, (B)
PURCHASER HAS USED AND IS USING COMMERCIALLY REASONABLE GOOD FAITH EFFORTS TO
OBTAIN THE LOAN ASSUMPTION AND RELEASE, AND (C) PURCHASER DOES NOT OBTAIN THE
CONSENT OF THE LENDER TO THE LOAN ASSUMPTION AND RELEASE ON OR BEFORE THE
EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD, THEN PURCHASER SHALL HAVE THE
RIGHT (THE “LOAN ASSUMPTION EXTENSION RIGHT”), EXERCISABLE BY DELIVERING WRITTEN
NOTICE TO SELLER FIVE (5) BUSINESS DAYS PRIOR TO THE EXPIRATION OF THE LOAN
ASSUMPTION APPROVAL PERIOD (THE "LOAN ASSUMPTION PERIOD EXTENSION NOTICE"), TO
EXTEND THE EXPIRATION DATE OF THE LOAN ASSUMPTION APPROVAL PERIOD TO THE DATE
WHICH IS SEVENTY-FIVE (75) DAYS AFTER THE EFFECTIVE DATE FOR THE SOLE PURPOSE OF
OBTAINING LENDER'S APPROVAL OF THE LOAN ASSUMPTION AND RELEASE; PROVIDED THAT
CONCURRENTLY WITH DELIVERING THE LOAN ASSUMPTION PERIOD EXTENSION NOTICE,
PURCHASER DELIVERS TO ESCROW AGENT AN ADDITIONAL DEPOSIT OF $50,000.00 (THE
“LOAN ASSUMPTION PERIOD EXTENSION DEPOSIT”).  THE LOAN ASSUMPTION PERIOD
EXTENSION DEPOSIT SHALL BE DEEMED PART OF THE DEPOSIT. 

4.5.9.2 IF (A) PURCHASER FULLY COMPLIES WITH ITS OBLIGATIONS UNDER THIS CONTRACT
(INCLUDING THIS SECTION 4.5) AND THE REQUIREMENTS OF THE ASSUMED LOAN DOCUMENTS
IN CONNECTION WITH OBTAINING THE LOAN ASSUMPTION AND RELEASE, (B) PURCHASER USES
COMMERCIALLY REASONABLE GOOD FAITH EFFORTS TO OBTAIN THE LOAN ASSUMPTION AND
RELEASE, AND (C) PURCHASER IS UNABLE TO OBTAIN THE CONSENT OF THE LENDER TO THE
LOAN ASSUMPTION AND RELEASE ON OR BEFORE THE EXPIRATION OF THE LOAN ASSUMPTION
APPROVAL PERIOD (AS THE SAME MAY BE EXTENDED PURSUANT TO PURCHASER'S LOAN
ASSUMPTION EXTENSION RIGHT), THEN PURCHASER SHALL HAVE THE RIGHT, EXERCISABLE ON
OR BEFORE THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD, TO GIVE ESCROW
AGENT NOTICE TERMINATING THIS CONTRACT BASED SOLELY ON THE FACT THAT THE LOAN
ASSUMPTION AND RELEASE HAS NOT BEEN APPROVED BY THE LENDER. IF PURCHASER TIMELY
EXERCISES SUCH TERMINATION RIGHT, THEN (I) THIS CONTRACT SHALL BE OF NO FURTHER
FORCE AND EFFECT, SUBJECT TO AND EXCEPT FOR THE SURVIVAL PROVISIONS AND (II) THE
FULL DEPOSIT SHALL BE RETURNED TO PURCHASER.

4.5.9.3 NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 4.5,
IF, AS A CONDITION TO CONSENTING TO THE LOAN ASSUMPTION AND RELEASE, THE LENDER
REQUIRES A MATERIAL LOAN MODIFICATION, THEN PURCHASER SHALL HAVE THE RIGHT TO
TERMINATE THIS CONTRACT BY WRITTEN NOTICE DELIVERED TO SELLER AND ESCROW AGENT
ON OR BEFORE THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD (AS THE SAME
MAY BE EXTENDED PURSUANT TO PURCHASER'S LOAN ASSUMPTION EXTENSION RIGHT). IF
PURCHASER TIMELY EXERCISES SUCH RIGHT, THEN THIS CONTRACT SHALL BE OF NO FURTHER
FORCE AND EFFECT, SUBJECT TO AND EXCEPT FOR THE SURVIVAL PROVISIONS, AND ESCROW
AGENT SHALL FORTHWITH RETURN THE FULL DEPOSIT TO PURCHASER.  THE TERM “MATERIAL
LOAN MODIFICATION” SHALL MEAN ANY OF THE FOLLOWING: (I) AN INCREASE OF THE FIXED
INTEREST RATE UNDER EITHER OR BOTH OF THE LOANS, (II) A SHORTENING OF THE STATED
MATURITY DATE FOR EITHER OR BOTH OF THE LOANS, (III) AN INCREASE IN THE
PREPAYMENT FEE OR PENALTY (IF ANY) UNDER EITHER OR BOTH OF THE LOANS, (IV) THE
IMPOSITION OF NEW OR ADDITIONAL BORROWER RESERVE ACCOUNTS IN CONNECTION WITH
EITHER OR BOTH OF THE LOANS THAT ARE (A) FOR REAL ESTATE TAXES OR INSURANCE IN
AMOUNTS NOT CUSTOMARY AND REASONABLE FOR LOANS ON MULTI-FAMILY PROPERTY IN
MIAMI-DADE COUNTY, FLORIDA WHICH ARE SIMILAR IN TYPE, AGE AND CONDITION AS THE
PROPERTY OR (B) FOR CAPITAL IMPROVEMENTS OR REPAIRS IN EXCESS OF $400 PER UNIT
PER YEAR AND (V) A REQUIREMENT THAT PURCHASER SHALL CAUSE A PERSON OR ENTITY TO
EXECUTE AND DELIVER A FULL-RECOURSE GUARANTY OF ALL OR ANY PORTION OF THE LOANS
IN FAVOR OF LENDER (AS OPPOSED TO A SO-CALLED “NON-RECOURSE CARVE-OUT”
GUARANTY).  THE TERM MATERIAL LOAN MODIFICATION SHALL NOT INCLUDE ANY
REQUIREMENT OF THE LENDER THAT PURCHASER SHALL CAUSE A PERSON OR ENTITY TO
EXECUTE AND DELIVER A “NON-RECOURSE CARVE-OUT” GUARANTY AND/OR AN ENVIRONMENTAL
INDEMNITY IN FAVOR OF LENDER.

4.5.9.4 IF PURCHASER FAILS TO DELIVER TO SELLER A WRITTEN NOTICE OF TERMINATION
PRIOR TO THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD (AS THE SAME MAY
BE EXTENDED PURSUANT TO PURCHASER'S LOAN ASSUMPTION EXTENSION RIGHT) IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 4.5.9, THEN THE PURCHASER'S RIGHT TO
TERMINATE THIS CONTRACT UNDER THIS SECTION 4.5.9 SHALL BE PERMANENTLY WAIVED,
THIS CONTRACT SHALL REMAIN IN FULL FORCE AND EFFECT, AND PURCHASER SHALL HAVE NO
FURTHER RIGHT TO TERMINATE THIS CONTRACT ON ACCOUNT OF PURCHASER’S INABILITY OR
FAILURE TO OBTAIN THE LOAN ASSUMPTION AND RELEASE.

4.5.10  PURCHASER SHALL BE IN DEFAULT HEREUNDER IF (I) PURCHASER FAILS TO SUBMIT
A COMPLETE LOAN ASSUMPTION APPLICATION BY THE LOAN ASSUMPTION APPLICATION
SUBMITTAL DEADLINE, (II) PURCHASER FAILS TO USE COMMERCIALLY REASONABLE GOOD
FAITH EFFORTS TO DILIGENTLY OBTAIN LENDER'S CONSENT TO THE LOAN ASSUMPTION AND
RELEASE DURING THE LOAN ASSUMPTION APPROVAL PERIOD (AS THE SAME MAY BE EXTENDED
PURSUANT TO PURCHASER'S LOAN ASSUMPTION EXTENSION RIGHT) OR (III) THE LOAN
ASSUMPTION APPROVAL PERIOD (AS THE SAME MAY BE EXTENDED PURSUANT TO PURCHASER'S
LOAN ASSUMPTION EXTENSION RIGHT) EXPIRES, PURCHASER IS ENTITLED TO, BUT DOES NOT
TIMELY TERMINATE THIS CONTRACT IN ACCORDANCE WITH THE TERMS OF THIS SECTION
4.5.9, AND PURCHASER FAILS TO OBTAIN THE LOAN ASSUMPTION AND RELEASE PRIOR TO
THE CLOSING DATE, IN WHICH EVENTS SELLER MAY TERMINATE THIS CONTRACT AND THE
DEPOSIT SHALL BE IMMEDIATELY RELEASED BY THE ESCROW AGENT TO SELLER. 


4.6       SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the Effective Date, any update to the Title Commitment or
Existing Survey discloses any additional item that materially adversely affects
title to the Property which was not disclosed on any version of the Title
Commitment or Existing Survey delivered to Purchaser and which is not a
Permitted Exception (the "New Exception"), Purchaser shall have a period of 5
days from the date of its receipt of such update (the "New Exception Review
Period") to review and notify Seller in writing of Purchaser's approval or
disapproval of the New Exception.  If Purchaser disapproves of the New
Exception, Seller may, in Seller's sole discretion, notify Purchaser as to
whether it is willing to cure (or cause the Title Insurer to remove or otherwise
insure over) the New Exception.  If Seller elects to cure the New Exception,
Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the New Exception, provided, however, that Seller shall not adjourn the Closing
Date to a date less than five (5) days prior to the date that Lender’s approval
of the Loan Assumption and Release expires.  If Seller fails to deliver a notice
to Purchaser within 3 days after the expiration of the New Exception Review
Period, Seller shall be deemed to have elected not to cure the New Exception. 
If Purchaser is dissatisfied with Seller's response, or lack thereof, Purchaser
may, as its exclusive remedy elect either:  (i) to terminate this Contract, in
which event the full Deposit shall be promptly returned to Purchaser or (ii) to
waive the New Exception and proceed with the transactions contemplated by this
Contract, in which event Purchaser shall be deemed to have approved the New
Exception.  If Purchaser fails to notify Seller of its election to terminate
this Contract in accordance with the foregoing sentence within 6 days after the
expiration of the New Exception Review Period, Purchaser shall be deemed to have
elected to approve and irrevocably waive any objections to the New Exception.


4.7       PURCHASER FINANCING.

  Except as otherwise provided in Section 4.5.9 above with respect to the Loan
Assumption and Release, Purchaser assumes full responsibility to obtain the
funds required for settlement, and Purchaser's acquisition of such funds shall
not be a contingency to the Closing. 


ARTICLE V
CLOSING


5.1       CLOSING DATE. 

5.1.1    THE CLOSING SHALL OCCUR ON THE DATE WHICH IS THIRTY (30) DAYS AFTER THE
EXPIRATION OF THE FEASIBILITY PERIOD (AS THE SAME MAY BE EXTENDED AS HEREIN
PROVIDED, THE "CLOSING DATE") AT THE TIME SET FORTH IN SECTION 2.2.4THROUGH AN
ESCROW WITH ESCROW AGENT, WHEREBY SELLER, PURCHASER AND THEIR ATTORNEYS NEED NOT
BE PHYSICALLY PRESENT AT THE CLOSING AND MAY DELIVER DOCUMENTS BY OVERNIGHT AIR
COURIER OR OTHER MEANS.

5.1.2    NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IF PURCHASER EXERCISES
PURCHASER’S LOAN ASSUMPTION EXTENSION RIGHT, THEN THE CLOSING DATE SHALL
AUTOMATICALLY BE EXTENDED TO THE EARLIER TO OCCUR OF (X) THE DATE WHICH IS
FIFTEEN (15) DAYS AFTER RECEIPT OF LENDER’S APPROVAL OF THE LOAN ASSUMPTION AND
RELEASE AND (Y) THE DATE WHICH IS NINETY (90) DAYS AFTER THE EFFECTIVE DATE. 
PURCHASER SHALL PROVIDE SELLER WITH WRITTEN NOTICE OF LENDER’S APPROVAL OF THE
LOAN ASSUMPTION AND RELEASE NO LATER THAN TWO (2) DAYS AFTER PURCHASER’S RECEIPT
OF SUCH APPROVAL.

5.1.3    NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, SELLER SHALL HAVE THE
RIGHT, BY DELIVERING WRITTEN NOTICE TO PURCHASER, TO EXTEND THE CLOSING DATE TO
A DATE NOT LATER THAN FORTY-FIVE (45) DAYS FOLLOWING THE THEN SCHEDULED CLOSING
DATE.


5.2       SELLER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date, Seller shall deliver
to Escrow Agent each of the following items:

5.2.1    SPECIAL WARRANTY DEED (THE "PARCEL 1 DEED") IN THE FORM ATTACHED AS
EXHIBIT B-1 TO PURCHASER, CONVEYING SELLER’S RIGHT, TITLE AND INTEREST IN AND TO
THE PORTION OF THE PROPERTY DESIGNATED AS “PARCEL 1” ON EXHIBIT A ATTACHED
HERETO, SUBJECT TO THE PERMITTED EXCEPTIONS.

5.2.2    QUITCLAIM DEED (THE "PARCEL 2 DEED") IN THE FORM ATTACHED AS EXHIBIT
B-2 TO PURCHASER, CONVEYING SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE
PORTION OF THE PROPERTY DESIGNATED AS “PARCEL 2” ON EXHIBIT A ATTACHED HERETO,
SUBJECT TO THE PERMITTED EXCEPTIONS.

5.2.3    A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.

5.2.4    A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE "GENERAL
ASSIGNMENT").

5.2.5    AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED AS
EXHIBIT E (THE "LEASES ASSIGNMENT").

5.2.6    A COUNTERSIGNED COUNTERPART OF THE CLOSING STATEMENT.

5.2.7    A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO SELLER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT.

5.2.8    A CERTIFICATION OF SELLER'S NON-FOREIGN STATUS PURSUANT TO SECTION 1445
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

5.2.9    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.

5.2.10  AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN 3 BUSINESS DAYS
PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH UPDATED
RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO PURCHASER'S
OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.

5.2.11  AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN 3
BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF
SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER'S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.

5.2.12  SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THE CONTRACT.


5.3       PURCHASER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in Section
2.2.4), Purchaser shall deliver to the Escrow Agent (for disbursement to Seller
upon the Closing) the following items:

5.3.1    THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT AND, IF
APPLICABLE, THE LOAN BALANCE), PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS
REQUIRED BY THIS CONTRACT.

5.3.2    A TITLE AFFIDAVIT OR AN INDEMNITY FORM (PERTAINING TO PURCHASER'S
ACTIVITY ON THE PROPERTY PRIOR TO CLOSING), REASONABLY ACCEPTABLE TO PURCHASER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT. 

5.3.3    ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL ASSESSOR.

5.3.4    A COUNTERSIGNED COUNTERPART OF THE CLOSING STATEMENT.

5.3.5    A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.

5.3.6    A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.

5.3.7    NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY PURCHASER
IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO ALL
TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING. 

5.3.8    ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.

5.3.9    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.

5.3.10  ALL DOCUMENTS, INSTRUMENTS, GUARANTIES, LENDER FEES, REQUIRED LOAN FUND
AMOUNTS, AND OTHER ITEMS OR FUNDS REQUIRED BY THE LENDER TO CAUSE THE LOAN
ASSUMPTION AND RELEASE.

5.3.11  SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THE CONTRACT.


5.4       CLOSING PRORATIONS AND ADJUSTMENTS.

5.4.1    GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF THE CLOSING
DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF SAME
ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS
PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE, IF
ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE
"PRORATION SCHEDULE") OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4NO LATER
THAN TWO (2) BUSINESS DAYS PRIOR TO CLOSING. 

5.4.2    OPERATING EXPENSES.  ALL OF THE OPERATING PAYMENTS REQUIRED UNDER THE
PROPERTY CONTRACTS, MAINTENANCE, TAXES (OTHER THAN REAL ESTATE TAXES), AND OTHER
EXPENSES INCURRED IN OPERATING THE PROPERTY THAT SELLER CUSTOMARILY PAYS, AND
ANY OTHER COSTS INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR THE MANAGEMENT
AND OPERATION OF THE PROPERTY, SHALL BE PRORATED ON AN ACCRUAL BASIS.  SELLER
SHALL PAY ALL SUCH EXPENSES THAT ACCRUE PRIOR TO THE CLOSING DATE AND PURCHASER
SHALL PAY ALL SUCH EXPENSES THAT ACCRUE FROM AND AFTER THE CLOSING DATE.

5.4.3    UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL BE
MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY ALL SUCH
BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE CLOSING WITH
RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE BASED UPON THE
PARTIES' REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE ENTITLED TO THE RETURN
OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY, AND SELLER SHALL NOTIFY
EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE SELLER'S ACCOUNT,
EFFECTIVE AS OF NOON ON THE CLOSING DATE.

5.4.4    REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR THE
PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING. 

5.4.5    PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE OBLIGATIONS
UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER, OPERATING PAYMENTS
REQUIRED UNDER THE PROPERTY CONTRACTS SHALL BE PRORATED UNDER SECTION 5.4.2.

5.4.6    LEASES.

 5.4.6.1 ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL RENTALS,
ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS OR OTHER
SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND EXPENSES FROM
ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING DATE.  PURCHASER
SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES FROM AND AFTER
THE CLOSING DATE.  SELLER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  NOTWITHSTANDING THE FOREGOING,
NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER (A) NON-DELINQUENT RENTS WHICH
HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE, OR (B) DELINQUENT RENTS
EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING (A) AND (B) REFERRED TO
HEREIN AS THE "UNCOLLECTED RENTS").  IN ADJUSTING FOR UNCOLLECTED RENTS, NO
ADJUSTMENTS SHALL BE MADE IN SELLER'S FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE
UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY SELLER SUCH ACCRUED
UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER.  PURCHASER AGREES TO BILL
TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND TO TAKE REASONABLE ACTIONS
TO COLLECT UNCOLLECTED RENTS.  NOTWITHSTANDING THE FOREGOING, PURCHASER'S
OBLIGATION TO COLLECT UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF
NOT MORE THAN 60 DAYS PAST DUE, AND PURCHASER'S COLLECTION OF RENTS SHALL BE
APPLIED, FIRST, TOWARDS CURRENT RENT DUE AND OWING UNDER THE LEASES, AND,
SECOND, TO UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER SHALL CONTINUE TO HAVE
THE RIGHT, BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF AND TO
COLLECT UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT, WHICH RIGHT SHALL
INCLUDE, WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR
PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL
NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY DAMAGES
AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY ACTION TO
COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER IN
CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND TO
TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE NECESSARY TO
CARRY OUT THE INTENTION OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, THE
DELIVERY TO SELLER, WITHIN 7 DAYS AFTER A WRITTEN REQUEST, OF ANY RELEVANT BOOKS
AND RECORDS (INCLUDING, WITHOUT LIMITATION, RENT STATEMENTS, RECEIPTED BILLS AND
COPIES OF TENANT CHECKS USED IN PAYMENT OF SUCH RENT), THE EXECUTION OF ANY AND
ALL CONSENTS OR OTHER DOCUMENTS, AND THE UNDERTAKING OF ANY ACT REASONABLY
NECESSARY FOR THE COLLECTION OF SUCH UNCOLLECTED RENTS BY SELLER; PROVIDED,
HOWEVER, THAT PURCHASER'S OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS
SENTENCE SHALL NOT OBLIGATE PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN
EXISTING TENANT OR EVICT ANY EXISTING TENANT FROM THE PROPERTY.

5.4.6.2 AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL CASH (OR CASH
EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO, SECURITY, DAMAGE OR
OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO SECURE THEIR RESPECTIVE
OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES, WITH ANY INTEREST PAYABLE
TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR RESPECTIVE TENANT LEASE OR
STATE LAW (THE "TENANT SECURITY DEPOSIT BALANCE").  ANY CASH (OR CASH
EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT SECURITY DEPOSIT
BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE FOREGOING CREDIT AGAINST
THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY SELLER PURSUANT TO THIS
CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING), BUT THE OBLIGATION WITH
RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE NONETHELESS SHALL BE ASSUMED BY
PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE SHALL NOT INCLUDE ANY
NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER, EITHER PURSUANT TO
THE LEASES OR OTHERWISE.

5.4.7    EXISTING LOAN.  SELLER SHALL BE RESPONSIBLE FOR ALL PRINCIPAL REQUIRED
TO BE PAID UNDER THE TERMS OF THE NOTES PRIOR TO CLOSING, TOGETHER WITH ALL
INTEREST ACCRUED UNDER THE NOTES PRIOR TO CLOSING, ALL OF WHICH MAY BE A CREDIT
AGAINST THE PURCHASE PRICE AS PROVIDED IN SECTION 2.2.3.  PURCHASER SHALL BE
RESPONSIBLE FOR ALL LENDER FEES AND ALL OTHER FEES, INTEREST AND OTHER AMOUNTS
DUE AND OWING UNDER THE ASSUMED LOAN DOCUMENTS AS A RESULT OF THE LOAN
ASSUMPTION AND RELEASE TO THE EXTENT REQUIRED BY SECTION 4.5.5 HEREOF.  AS SET
FORTH IN SECTION 4.5.6, ANY EXISTING RESERVES, IMPOUNDS AND OTHER ACCOUNTS
MAINTAINED IN CONNECTION WITH THE LOAN AND REQUIRED TO BE REPLACED BY PURCHASER,
SHALL BE RELEASED IN GOOD FUNDS TO SELLER AT CLOSING.

5.4.8    INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL 11:59 P.M. THE DAY PRIOR TO THE
CLOSING DATE, AFTER WHICH TIME THE RISK OF LOSS SHALL PASS TO PURCHASER AND
PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN INSURANCE THEREAFTER.

5.4.9    EMPLOYEES.  ALL OF SELLER'S AND SELLER'S MANAGER'S ON-SITE EMPLOYEES
SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE CLOSING DATE.

5.4.10  CLOSING COSTS.  PURCHASER SHALL PAY (I) ALL SALES, USE, GROSS RECEIPTS
OR SIMILAR TAXES, (II) ALL COSTS RELATING TO PROCUREMENT OF ANY REQUESTED
ENDORSEMENTS TO THE TITLE POLICY, INCLUDING FOR “EXTENDED” COVERAGE PURSUANT TO
SECTION 4.1 HEREOF, (III) ALL DOCUMENTARY STAMP TAXES IMPOSED ON THE ASSUMPTION
BY PURCHASER OF THE NOTES AND (IV) ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF
THE ESCROW AGENT NOT TO EXCEED $250.  SELLER SHALL PAY (A) THE BASE PREMIUM FOR
THE TITLE POLICY TO THE EXTENT REQUIRED BY SECTION 4.1 HEREOF AND (B) ONE-HALF
OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT. THE TRANSFER TAX (INCLUDING
DOCUMENTARY STAMP TAXES AND SURTAXES) IMPOSED ON THE CONVEYANCE AND THE
RECORDING OF THE DEED SHALL BE SPLIT BETWEEN SELLER AND PURCHASER WITH SELLER
RESPONSIBLE FOR 75% OF SUCH TRANSFER TAXES AND PURCHASER RESPONSIBLE FOR 25% OF
SUCH TRANSFER TAXES.

5.4.11  UTILITY CONTRACTS.  IF SELLER HAS ENTERED INTO AN AGREEMENT FOR THE
PURCHASE OF ELECTRICITY, GAS OR OTHER UTILITY SERVICE FOR THE PROPERTY OR A
GROUP OF PROPERTIES (INCLUDING THE PROPERTY) (A "UTILITY CONTRACT"), OR AN
AFFILIATE OF SELLER HAS ENTERED INTO A UTILITY CONTRACT, THEN, AT THE OPTION OF
SELLER, EITHER (A) PURCHASER EITHER SHALL ASSUME THE UTILITY CONTRACT WITH
RESPECT TO THE PROPERTY, OR (B) THE REASONABLY CALCULATED COSTS OF THE UTILITY
CONTRACT ATTRIBUTABLE TO THE PROPERTY FROM AND AFTER THE CLOSING SHALL BE PAID
TO SELLER AT THE CLOSING AND SELLER SHALL REMAIN RESPONSIBLE FOR PAYMENTS UNDER
THE UTILITY CONTRACT.  PURCHASER ACKNOWLEDGES THAT SELLER HAS ENTERED INTO A
UTILITY CONTRACT WITH FPL ENERGY SERVICES FOR NATURAL GAS WHICH UTILITY CONTRACT
EXPIRES ON APRIL 30, 2010.

5.4.12  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES, PROPERTY
CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS, SHALL BE
DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL ITEMS TO
BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT REASONABLY
AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY CONTRACTS,
LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE PROPERTY,
AND SELLER'S BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION)
(COLLECTIVELY, "SELLER'S PROPERTY-RELATED FILES AND RECORDS") REGARDING THE
PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY AFTER THE
CLOSING.  PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN THREE (3) YEARS AFTER
THE CLOSING (THE "RECORDS HOLD PERIOD"), TO (A) PROVIDE AND ALLOW SELLER
REASONABLE ACCESS TO SELLER'S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF
INSPECTION AND COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE
SELLER'S PROPERTY-RELATED FILES AND RECORDS.  IF AT ANY TIME AFTER THE RECORDS
HOLD PERIOD, PURCHASER DESIRES TO DISPOSE OF SELLER'S PROPERTY-RELATED FILES AND
RECORDS, PURCHASER MUST FIRST PROVIDE SELLER PRIOR WRITTEN NOTICE (THE "RECORDS
DISPOSAL NOTICE").  SELLER SHALL HAVE A PERIOD OF 30 DAYS AFTER RECEIPT OF THE
RECORDS DISPOSAL NOTICE TO ENTER THE PROPERTY (OR SUCH OTHER LOCATION WHERE SUCH
RECORDS ARE THEN STORED) AND REMOVE OR COPY THOSE OF SELLER'S PROPERTY-RELATED
FILES AND RECORDS THAT SELLER DESIRES TO RETAIN.


5.5       POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate). 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1       SELLER'S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the "Seller's
Representations") as of the Effective Date and as of the Closing Date; provided
that Purchaser's remedies if any such Seller's Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1:

6.1.1    SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT; AND,
SUBJECT TO SECTION 8.2.4AND ANY APPROVALS REQUIRED FROM LENDER FOR THE LOAN
ASSUMPTION AND RELEASE, HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER AND
AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE
EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL
CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS
REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR
FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT
IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, ANY CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE
BOUND, WHICH CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON
SELLER'S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR
ON THE PROPERTY.  SUBJECT TO SECTION 8.2.4, THIS CONTRACT IS A VALID AND BINDING
AGREEMENT AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;

6.1.2    SELLER IS NOT A "FOREIGN PERSON," AS THAT TERM IS USED AND DEFINED IN
THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;

6.1.3    EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE LEASES,
OR (B) ANY MATTER COVERED BY SELLER'S CURRENT INSURANCE POLICY(IES), TO SELLER'S
KNOWLEDGE, THERE ARE NO MATERIAL ACTIONS, PROCEEDINGS, LITIGATION OR
GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED
AGAINST THE PROPERTY, WHICH WILL ADVERSELY IMPACT SELLER'S ABILITY TO CONVEY THE
PROPERTY;

6.1.4    EXCEPT FOR THE VIOLATIONS AND OPEN PERMITS THAT ARE (X) LISTED IN THAT
CERTAIN MEMO, DATED MARCH 17, 2009, FROM ADORNO & YOSS TO STEVEN VECCHITTO AND
IN THE SEARCH SUMMARY REPORT CONDUCTED BY RELIABLE LIEN SEARCH, INC. DATED MARCH
12, 2009 ATTACHED TO SUCH MEMO AND (Y) LISTED ON SCHEDULE 6.1.4 ATTACHED HERETO
(THE VIOLATIONS AND OPEN PERMITS LISTED IN SAID MEMO, REPORT AND SCHEDULE BEING
HEREIN CALLED THE “VIOLATIONS AND OPEN PERMITS REPORT”), TO SELLER'S KNOWLEDGE,
SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE FROM A GOVERNMENTAL AGENCY OF ANY
UNCURED MATERIAL VIOLATIONS OF ANY FEDERAL, STATE, COUNTY OR MUNICIPAL LAW,
ORDINANCE, ORDER, REGULATION OR REQUIREMENT AFFECTING THE PROPERTY;

6.1.5    TO SELLER'S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT
BE TERMINATED ON THE CLOSING DATE;

6.1.6    TO SELLER'S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO SECTION
5.2.9) IS ACCURATE IN ALL MATERIAL RESPECTS; AND

6.1.7    TO SELLER'S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED PURSUANT
TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS.

6.1.8    SELLER HAS NOT ENTERED INTO ANY WRITTEN CONTRACT OR AGREEMENT TO SELL
THE PROPERTY OR ANY PORTION THEREOF TO ANY THIRD-PARTY.

6.1.9    OTHER THAN THE PROPERTY CONTRACTS AND THE UTILITY CONTRACT, TO SELLER'S
KNOWLEDGE THERE ARE NO SPECIAL AGREEMENTS WITH ANY UTILITY COMPANIES,
GOVERNMENTAL AGENCIES OR BODIES, OR WITH ANY ENTITY FURNISHING ANY UTILITY
SERVICE TO THE PROPERTY.

6.1.10  TO SELLER’S KNOWLEDGE, (I) SELLER HAS NOT RECEIVED ANY WRITTEN NOTICES
FROM THE LENDER ASSERTING ANY DEFAULT UNDER THE ASSUMED LOAN DOCUMENTS THAT
REMAIN UNCURED, AND (II) THE ASSUMED LOAN DOCUMENTS THAT HAVE BEEN DELIVERED BY
SELLER TO PURCHASER ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.

6.1.11  TO SELLER’S KNOWLEDGE, AS OF MARCH 6, 2009, (I) WITH RESPECT TO THE
SENIOR LOAN, (A) THE OUTSTANDING PRINCIPAL BALANCE IS $4,471,000, (B) THE
INTEREST RATE IS 7.342% AND (C) THE MATURITY DATE IS JULY 1, 2020 AND (II) WITH
RESPECT TO THE SECOND LOAN, (X) THE OUTSTANDING PRINCIPAL BALANCE IS $5,543,000,
(Y) THE INTEREST RATE IS 5.93% AND (Z) THE INITIAL MATURITY DATE IS JULY 1,
2018, AND (III) THERE ARE NO RESERVES, IMPOUNDS AND OTHER ACCOUNTS HELD BY
LENDER IN CONNECTION WITH EITHER OR BOTH OF THE LOANS.


6.2       AS-IS.

  Except for Seller's Representations, the Property is expressly purchased and
sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The Purchase Price and the
terms and conditions set forth herein are the result of arm's-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller's Representations).  Purchaser agrees that Seller shall not be
responsible or liable to Purchaser for any defects, errors or omissions, or on
account of any conditions affecting the Property.  Purchaser, its successors and
assigns, and anyone claiming by, through or under Purchaser, hereby fully
releases Seller's Indemnified Parties from, and irrevocably waives its right to
maintain, any and all claims and causes of action that it or they may now have
or hereafter acquire against Seller's Indemnified Parties with respect to any
and all Losses arising from or related to any defects, errors, omissions or
other conditions affecting the Property.  Purchaser represents and warrants
that, as of the date hereof and as of the Closing Date, it has and shall have
reviewed and conducted such independent analyses, studies (including, without
limitation, environmental studies and analyses concerning the presence of lead,
asbestos, water intrusion and/or fungal growth and any resulting damage, PCBs
and radon in and about the Property), reports, investigations and inspections as
it deems appropriate in connection with the Property.  If Seller  provides or
has provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Property, including, without
limitation, the offering prepared by Broker, Purchaser and Seller agree that
Seller has done so or shall do so only for the convenience of both parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against Seller's Indemnified Parties.  Purchaser
acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters. 


6.3       SURVIVAL OF SELLER'S REPRESENTATIONS.

  Seller and Purchaser agree that Seller's Representations shall survive Closing
for a period of 6 months (the "Survival Period").  Seller shall have no
liability after the Survival Period with respect to Seller's Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $500,000 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.


6.4       DEFINITION OF SELLER'S KNOWLEDGE.

  Any representations and warranties made "to the knowledge of Seller" shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller's "knowledge" shall mean and refer only to actual knowledge of the
Regional Property Manager and Community Manager and shall not be construed to
refer to the knowledge of any other partner, officer, director, agent, employee
or representative of Seller, or any affiliate of Seller, or to impose upon such
Regional Property Manager and Community Manager any duty to investigate the
matter to which such actual knowledge or the absence thereof pertains, or to
impose upon such Regional Property Manager and Community Manager any individual
personal liability.  As used herein, (i) the term “Regional Property Manager”
shall refer to Bryan Kebrdle who is the regional property manager handling this
Property and (ii) the term “Community Manager” shall refer to Tania Leon who is
the community manager handling this Property.


6.5       REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:

6.5.1    PURCHASER IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF FLORIDA.

6.5.2    PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER'S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER'S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.

6.5.3    NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER'S OBLIGATIONS OR COVENANTS TO SELLER.

6.5.4    OTHER THAN SELLER'S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.

6.5.5    THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING, HAVE
ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.

6.5.6    PURCHASER IS NOT A PROHIBITED PERSON.

6.5.7    TO PURCHASER'S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR BROKERS
OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION
WITH THIS CONTRACT IS A PROHIBITED PERSON.

6.5.8    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY,
BY A PROHIBITED PERSON.

6.5.9    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY 18
U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1       LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that any such new Property Contracts or any new or
renewed Leases shall not have a term in excess of 1 year without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.


7.2       GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this ARTICLE VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller's sole discretion to address (a) any life or safety issue
at the Property or (b) any other matter which in Seller's reasonable discretion
materially adversely affects the use, operation or value of the Property, Seller
will not make any material alterations to the Property or remove any material
Fixtures and Tangible Personal Property without the prior written consent of
Purchaser which consent shall not be unreasonably withheld, denied or delayed.


7.3       LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


7.4       TAX APPEALS.

  If any tax reduction proceedings, tax protest proceedings or tax assessment
appeals for the Property, relating to any fiscal years through and including
fiscal year 2008, are pending at the time of Closing, Seller reserves and shall
have the right to continue to prosecute and/or settle the same without the
consent of Purchaser.  Seller hereby reserves and shall have the exclusive
right, at any time after the Closing Date, to institute a tax reduction
proceeding, tax protest proceeding or tax assessment appeal for the Property
with respect to real estate taxes attributable to fiscal years 2007 and/or 2008
and Seller shall have the right to prosecute and/or settle the same without the
consent of Purchaser.  Purchaser agrees that it shall not independently
institute any tax reduction proceedings, tax protest proceedings, or tax
assessment appeals for the Property with respect to the 2007 and/or 2008 tax
years.  Purchaser shall cooperate with Seller in connection with the prosecution
and/or settlement of any such tax reduction proceedings, tax protest proceedings
or tax assessment appeals, including executing such documents as Seller may
reasonably request in order for Seller to prosecute and/or settle any such
proceedings.  Any refunds or savings in the payment of taxes resulting from any
tax reduction proceedings, tax protest proceedings or tax assessment appeals
applicable to the period prior to the Closing Date shall belong to Seller and
any refunds or savings in the payment of taxes applicable to the period from and
after the Closing Date shall belong to Purchaser.  All attorneys’ fees and other
expenses incurred in obtaining such refunds or savings shall be apportioned
between Seller and Purchaser in proportion to the gross amount of such refunds
or savings payable to Seller and Purchaser, respectively.


7.5       INSURANCE.

  Seller agrees to maintain its existing insurance policies (or replacement
policies on comparable terms) covering the Property in full force and effect
through the Closing Date.


7.6       RENT-READY CONDITION.

  Seller agrees that at the Closing either Seller will deliver to Purchaser all
Tenant Units which are vacant in Rent-Ready Condition, or Purchaser shall
receive a credit against the Purchase Price in an amount equal to the product of
(i) the number of Tenant Units on the date of the Closing that are vacant and
not in Rent-Ready Condition, and (ii) $500.


7.7       OPEN VIOLATIONS AND PERMITS.

  Seller agrees that it shall, at its sole cost and expense, use commercially
reasonable efforts (but without any obligation to commence any legal actions) to
(x) discharge all violations filed against Seller which are listed in the
Violations and Open Permits Report, other than violations filed against, or as
result of actions taken by, any Tenant (collectively, the “Violations”),
including using commercially reasonable efforts to perform all work, and pay all
fees, fines and expenses, necessary to discharge such Violations and (y) close
out all open permits which are listed in the Violations and Open Permits Report
(collectively, the “Open Permits”).


7.8       FUEL SPILL.

  Purchaser acknowledges that Seller has performed environmental remediation at
the Property in connection with a fuel spill that occurred at the Property (the
“Fuel Spill”).  Seller agrees that it shall, at its sole cost and expense, use
commercially reasonable efforts (but without any obligation to commence any
legal actions) to obtain written confirmation from the Department of
Environmental Resources Management that no further action is warranted at the
Property with respect to the Fuel Spill.

 


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1       PURCHASER'S CONDITIONS TO CLOSING.

  Purchaser's obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:

8.1.1    ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER AT
THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;

8.1.2    EACH OF SELLER'S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL RESPECTS
AS OF THE CLOSING DATE;

8.1.3    SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER;

8.1.4    NEITHER SELLER NOR SELLER'S GENERAL PARTNER SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6 MONTHS A DEBTOR IN ANY
BANKRUPTCY PROCEEDING;

8.1.5    SELLER SHALL HAVE CURED THE VIOLATIONS AND CAUSED THE SAME TO BE
DISCHARGED OF RECORD, AND CLOSED OUT THE OPEN PERMITS.

8.1.6    SELLER SHALL HAVE OBTAINED WRITTEN CONFIRMATION FROM THE DEPARTMENT OF
ENVIRONMENTAL RESOURCES MANAGEMENT THAT NO FURTHER ACTION IS WARRANTED AT THE
PROPERTY WITH RESPECT TO THE FUEL SPILL.

            NOTWITHSTANDING THE FOREGOING, IF AS OF THE CLOSING DATE, (I) SELLER
HAS USED COMMERCIALLY REASONABLE EFFORTS TO DISCHARGE THE VIOLATIONS AND CLOSE
THE OPEN PERMITS,  (II) NOT MORE THAN A TOTAL OF TWO VIOLATIONS AND/OR OPEN
PERMITS REMAIN UNCURED OR OPEN, AS THE CASE MAY BE, (III) THE EXISTENCE OF SUCH
VIOLATIONS AND/OR OPEN PERMITS DOES NOT SUBJECT THE PURCHASER TO ANY CRIMINAL
LIABILITY OR MATERIALLY IMPAIR THE ABILITY OF PURCHASER TO OPERATE THE PROPERTY
AS A MULTI-FAMILY APARTMENT PROJECT, AND (IV) SELLER HAS PERFORMED ALL WORK, AND
PAID ALL FEES AND CHARGES THEN DUE AND PAYABLE, AS NECESSARY TO CAUSE SUCH
VIOLATIONS TO BE DISCHARGED AND/OR SUCH OPEN PERMITS TO BE CLOSED, THEN IN SUCH
EVENT THE FOLLOWING SHALL APPLY:  (X) THE CONDITION SET FORTH IN SECTION 8.1.5
SHALL BE DEEMED SATISFIED, (Y) SELLER SHALL AT ITS SOLE COST AND EXPENSE
DILIGENTLY PROCEED POST-CLOSING TO CAUSE SUCH VIOLATIONS AND OPEN PERMITS TO BE
DISCHARGED AND CLOSED (AS THE CASE MAY BE), AND (Z) PURCHASER SHALL AFFORD
SELLER REASONABLE ACCESS TO THE PROPERTY AS MAY BE NECESSARY TO DISCHARGE THE
VIOLATIONS AND CLOSE THE OPEN PERMITS, PURCHASER SHALL COOPERATE WITH SELLER (AT
SELLER’S COST) WITH RESPECT THERETO, AND PURCHASER SHALL (SUBJECT TO PURCHASER’S
REASONABLE APPROVAL) SIGN SUCH DOCUMENTS AS MAY BE REASONABLY NECESSARY IN ORDER
FOR SELLER TO SO DISCHARGE THE VIOLATIONS AND CLOSE THE OPEN PERMITS, AS
APPLICABLE.  THE TERMS AND PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE
CLOSING.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If either condition set forth in Section 8.1.2, 8.1.5
or 8.1.6 is not met, Seller shall not be in default pursuant to Section 10.2,
and Purchaser may, as its sole and exclusive remedy, either (i) notify Seller of
Purchaser's election to terminate this Contract and Escrow Agent shall deliver
the full Deposit to Purchaser, or (ii) waive such condition and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase
Price.  Purchaser recognizes and agrees that, if the Loan Assumption Approval
Period (as the same may be extended pursuant to Purchaser's Loan Assumption
Extension Right) expires and Purchaser is entitled to but does not terminate
this Contract, the Loan Assumption and Release shall not be a condition to
Purchaser’s obligation to close, and, if the Loan Assumption and Release is not
obtained and the Closing has not occurred on or before the Closing Date,
Purchaser shall be in default under this Contract, entitling Seller to terminate
this Contract, in which event the Deposit shall be immediately released to
Seller by the Escrow Agent and this Contract shall be of no further force and
effect, subject to and except for the Survival Provisions.  Notwithstanding the
foregoing, if (w) the Loan Assumption and Release has not been obtained by
Purchaser by the end of the Loan Assumption and Approval Period (as the same may
be extended pursuant to Purchaser's Loan Assumption Extension Right), (x)
Purchaser is entitled to but does not terminate this Contract prior to the end
of the Loan Assumption Approval Period, (y) thereafter Purchaser obtains the
consent of the Lender to Purchaser’s assumption of the Loans but the Lender does
not release Seller (as well as any guarantors and other obligated parties under
the Assumed Loan Documents) from all obligations under the Assumed Loan
Documents, and (z) as a result thereof Seller elects to terminate this Contract
due to a failure of the condition set forth in Section 8.2.6 below, and provided
that Purchaser is not then in default under this Contract beyond any notice and
applicable cure period, then upon such termination the full Deposit shall be
refunded to Purchaser.


8.2       SELLER'S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller's obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.2.1    ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER TO
SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;

8.2.2    EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;

8.2.3    PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;

8.2.4    SELLER SHALL HAVE RECEIVED ALL CONSENTS, DOCUMENTATION AND APPROVALS
NECESSARY TO CONSUMMATE AND FACILITATE THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING, WITHOUT LIMITATION, A TAX FREE EXCHANGE PURSUANT TO SECTION 13.18
(AND THE AMENDMENT OF SELLER'S (OR SELLER'S AFFILIATES') PARTNERSHIP OR OTHER
ORGANIZATIONAL DOCUMENTS IN CONNECTION THEREWITH), (A) FROM SELLER'S PARTNERS,
MEMBERS, MANAGERS, SHAREHOLDERS OR DIRECTORS TO THE EXTENT REQUIRED BY SELLER'S
(OR SELLER'S AFFILIATES') ORGANIZATIONAL DOCUMENTS, AND (B) AS REQUIRED BY LAW;

8.2.5    THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION, THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER; AND

8.2.6    THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED.

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.  Notwithstanding
the foregoing, if (i) Purchaser complies with its obligations under this
Contract (including this Section 4.5) and the requirements of the Assumed Loan
Documents in connection with obtaining the Loan Assumption and Release, (ii)
Purchaser uses commercially reasonable good faith efforts to obtain the Loan
Assumption and Release, and (iii) Purchaser obtains the consent of the Lender to
Purchaser’s assumption of the Loans but the Lender does not release Seller (as
well as any guarantors and other obligated parties under the Assumed Loan
Documents) from all obligations under the Assumed Loan Documents, then the
failure of Purchaser to obtain the Loan Assumption and Release shall not
constitute a default by Purchaser, and Seller may, as its sole and exclusive
remedy, either (x) notify Purchaser of Seller's election to terminate this
Contract and Escrow Agent shall deliver the full Deposit to Purchaser, or (y)
waive such condition and proceed to Closing on the Closing Date.


ARTICLE IX
BROKERAGE


9.1       INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with Robert
E. Given of CB Richard Ellis – Capital Markets, having an address at 777
Brickwell Avenue, Suite 900, Miami, Florida 33333 ("Broker") in connection with
this Contract.  Seller and Purchaser each represents and warrants to the other
that, other than Broker, it has not dealt with or utilized the services of any
other real estate broker, sales person or finder in connection with this
Contract, and each party agrees to indemnify, hold harmless, and, if requested
in the sole and absolute discretion of the indemnitee, defend (with counsel
approved by the indemnitee) the other party from and against all Losses relating
to brokerage commissions and finder's fees arising from or attributable to the
acts or omissions of the indemnifying party. 


9.2       BROKER COMMISSION.

  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.  As a condition to Seller's obligation to
pay the commission, Broker shall execute the signature page for Broker attached
hereto solely for purposes of confirming the matters set forth therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1     PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit, the Additional Deposit or, if applicable, the Loan Assumption Period
Extension Deposit (or any other deposit or payment required of Purchaser
hereunder), (b) deliver to Seller the deliveries specified under Section 5.3 no
later than the Closing Date, or (c) deliver the Purchase Price at the time
required by Section 2.2.4 and close on the purchase of the Property on the
Closing Date, then, immediately and without the right to receive notice or to
cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and the
Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If, Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity and confidentiality obligations hereunder, Seller's sole and exclusive
remedy for Purchaser's failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2     SELLER DEFAULT.

  If Seller defaults in its obligations to close on the sale of the Property on
the Closing Date, then, at Purchaser's election and as Purchaser's sole and
exclusive remedy, either (a) this Contract shall terminate, and all payments and
things of value, including the Deposit, provided by Purchaser hereunder shall be
returned to Purchaser and Purchaser may recover, as its sole recoverable damages
(but without limiting its right to receive a refund of the Deposit), its direct
and actual out-of-pocket expenses and costs (documented by paid invoices to
third parties) in connection with this transaction, which damages shall not
exceed $75,000 in aggregate, or (b) subject to the conditions below, Purchaser
may seek specific performance of Seller’s obligation to deliver the Deed
pursuant to this Contract (but not damages).  If Seller, prior to the Closing,
defaults in its covenants or obligations under this Contract (other than
Seller’s obligation to close on the sale of the Property on the Closing Date),
and such default continues for more than 10 days after written notice from
Purchaser, then, at Purchaser's election and as Purchaser's sole and exclusive
remedy, either (x) this Contract shall terminate, and all payments and things of
value, including the Deposit, provided by Purchaser hereunder shall be returned
to Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$75,000 in aggregate, or (y) subject to the conditions below, Purchaser may seek
specific performance of Seller’s obligation to deliver the Deed pursuant to this
Contract (but not damages).  Purchaser may seek specific performance of Seller's
obligation to deliver the Deed pursuant to this Contract only if, as a condition
precedent to initiating such litigation for specific performance, Purchaser
first shall (i) deliver all Purchaser Closing documents to Escrow Agent in
accordance with the requirements of this Contract, including, without
limitation, Sections 2.2.4 and 5.3 (with the exception of Section 5.3.1); (ii)
not otherwise be in default under this Contract; and (iii) file suit therefor
with the court on or before the 90th day after the Closing Date; if Purchaser
fails to file an action for specific performance within 90 days after the
Closing Date, then Purchaser shall be deemed to have elected to terminate the
Contract in accordance with the terms of this Section 10.2.  Purchaser agrees
that it shall promptly deliver to Seller an assignment of all of Purchaser's
right, title and interest in and to (together with possession of) all plans,
studies, surveys, reports, and other materials paid for with the out-of-pocket
expenses reimbursed by Seller pursuant to the foregoing sentence.  SELLER AND
PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE
AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND
SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY
ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1     MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the "Repairs") is more
than $1,280,000.00, then Seller shall have no obligation to make such Repairs,
and shall notify Purchaser in writing of such damage or destruction (the "Damage
Notice").  Within 10 days after Purchaser's receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Contract by delivering
written notice to Seller in which event the Deposit shall be refunded to
Purchaser.  In the event Purchaser fails to terminate this Contract within the
foregoing 10-day period, this transaction shall be closed in accordance with
Section 11.3 below.


11.2     MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of Repairs is equal to or less than
$1,280,000.00, then this transaction shall be closed in accordance with Section
11.3, notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller's election to commence such Repairs, or Seller's
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.


11.3     CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller's election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller's rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs (less any amounts which may
already have been spent by Seller for Repairs).


11.4     REPAIRS.

  Notwithstanding anything to the contrary contained herein, in the event that
the Property is damaged or destroyed by fire or other casualty after the
expiration of the Feasibility Period, but prior to the Closing, Seller shall not
commence any Repairs prior to Closing except as necessary in Seller's reasonable
discretion to (i) address any safety issue at the Property, (ii) secure the
Property or to minimize further damage to any persons or property, (iii) comply
with the terms of the Leases and/or the Assumed Loan Documents, (iv) comply with
legal requirements applicable to the Property or (v) otherwise address minor
Repairs to the Property (e.g. Repairs less than $20,000) in the ordinary course
of business. To the extent that Seller commences any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs.


11.5     CONTRACTOR, ENGINEER OR INSURANCE ADJUSTER.

  The cost of Repairs shall be determined by an independent contractor, engineer
or insurance adjuster selected by Seller and approved by Purchaser (which
approval shall not be unreasonably withheld, conditioned or delayed). If
Purchaser fails to approve or disapprove Seller’s selection of an independent
contractor or engineer within two (2) days of Purchaser’s receipt of notice
thereof, then Purchaser shall be deemed to have approved such independent
contractor, engineer or insurance adjuster.


ARTICLE XII
EMINENT DOMAIN


12.1     EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser's option, to terminate this Contract by giving written
notice within 10 days after Purchaser's receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1     BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent's nor the Broker's execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors and permitted assigns.


13.2     EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3     ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies) and (b) Purchaser provides written
notice to Seller of any proposed assignment no later than 10 days prior to the
Closing Date.  As used herein, an affiliate is a person or entity controlled by,
under common control with, or controlling another person or entity.


13.4     CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5     NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6     NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

Advenir, Inc.
17501 Biscayne Blvd., Suite 300
Aventura, Florida 33160
Attention: Stephen L. Vecchitto
Telephone:  (305) 948-3535 x 1101
Facsimile:  (305) 948-4990

Email:  Stephen@advenir.net

 

with a copy to:

Adorno & Yoss, P.A.
2525 Ponce de Leon Blvd., Suite 400
Coral Gables, Florida 33134

Attention: Neil Rollnick
Telephone:  (305) 460-1002
Facsimile:  (305) 503-8951

Email:  nsr@adorno.com

 

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch and Brian Bornhorst
Telephone:  303-757-8101 (Mark Reoch) and 303-691-4472 (Brian Bornhorst)
Facsimile:  303-300-3261 (Mark Reoch and Brian Bornhorst)

Email:  mark.reoch@aimco.com and brian.bornhorst@aimco.com

And:

c o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mr. Harry Alcock
Telephone:  303-691-4344
Facsimile:  303-300-3282

Email:  Harry.alcock@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882

Email:  john.spiegleman@aimco.com

and a copy to:

CB Richard Ellis – Capital Markets
777 Brickell Avenue, Suite 900
Miami, Florida 33333
Attention:  Mr. Robert E. Given
Telephone:  (305) 381-6445
Facsimile:  (305) 381-6455

Email:  Robert.given@cbre.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449

Email:  sagreen@bryancave.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company of New York
633 Third Avenue
New York, New York 10017
Attention:  Linda J. Isaacson
Telephone: 212-850-0664
Facsimile: 212-331-1467

Email:  LIsaacson@firstam.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7     GOVERNING LAW AND VENUE.

  The laws of the State of Florida shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to Section
13.24, all claims, disputes and other matters in question arising out of or
relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.


13.8     ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9     AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10   SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11   MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12   CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13   CONFIDENTIALITY.

  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser's or Seller's lenders, attorneys and accountants.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller's prior written authorization, which may be granted or denied in Seller's
sole discretion.  In addition, Purchaser shall use its reasonable efforts to
prevent its Consultants from divulging any such confidential information to any
unrelated third parties except as reasonably necessary to third parties engaged
by Purchaser for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Contract.  Unless and until the Closing occurs, Purchaser shall not market the
Property (or any portion thereof) to any prospective purchaser or lessee without
the prior written consent of Seller, which consent may be withheld in Seller's
sole discretion.  Notwithstanding the provisions of Section 13.8, Purchaser
agrees that the covenants, restrictions and agreements of Purchaser contained in
any confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded
hereby.  Seller acknowledges that any unwillful and unintentional default by
Purchaser of the terms of this Section 13.13 shall not be a default under the
Contract.


13.14   TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15   WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16   ATTORNEYS' FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys' fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17   TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, CO.)  Should
the last day of a time period fall on a weekend or legal holiday, the next
Business Day thereafter shall be considered the end of the time period.


13.18   1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to Section
5.1) for up to 30 days in order to facilitate a tax free exchange pursuant to
this Section 13.18, and to obtain all documentation in connection therewith.


13.19   NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER'S
PARTNERS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
New York limited partnership, and Purchaser and Seller agree that none of
Seller's Indemnified Parties or Purchaser’s Indemnified Parties shall have any
personal liability under this Contract or any document executed in connection
with the transactions contemplated by this Contract. 


13.20   NO EXCLUSIVE NEGOTIATIONS.

  Seller shall have the right, at all times prior to the expiration of the
Feasibility Period, to solicit backup offers and enter into discussions,
negotiations, or any other communications concerning or related to the sale of
the Property with any third-party; provided, however, that such communications
are subject to the terms of this Contract, and that Seller shall not enter into
any binding contract with a third-party for the sale of the Property unless such
contract is contingent on the termination of this Contract without the Property
having been conveyed to Purchaser.


13.21   ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the "ADA") and the federal Fair Housing Act
(the "FHA").  The ADA requires, among other matters, that tenants and/or owners
of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.22   NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller's prior written consent, which
consent may be withheld at Seller's sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser's attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.23   RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.24   DISPUTE RESOLUTION.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state in which the Property is located.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association. 
If they are unable to do so within 30 days after written demand therefor, then
the American Arbitration Association shall designate an arbitrator.  The
arbitration shall be final and binding, and enforceable in any court of
competent jurisdiction.  The arbitrator shall award attorneys' fees (including
those of in-house counsel) and costs to the prevailing party and charge the cost
of arbitration to the party which is not the prevailing party.  Notwithstanding
anything herein to the contrary, this Section 13.24 shall not prevent Purchaser
or Seller from seeking and obtaining equitable relief on a temporary or
permanent basis, including, without limitation, a temporary restraining order, a
preliminary or permanent injunction or similar equitable relief, from a court of
competent jurisdiction located in the state in which the Property is located (to
which all parties hereto consent to venue and jurisdiction) by instituting a
legal action or other court proceeding in order to protect or enforce the rights
of such party under this Contract or to prevent irreparable harm and injury. 
The court's jurisdiction over any such equitable matter, however, shall be
expressly limited only to the temporary, preliminary, or permanent equitable
relief sought; all other claims initiated under this Contract between the
parties hereto shall be determined through final and binding arbitration in
accordance with this Section 13.24.


13.25   AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.26   NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser's employees, affiliates or agents shall solicit any of
Seller's employees or any employees located at the Property (or any of Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.


13.27   SURVIVAL.

  Except for (a) all of the provisions of this ARTICLE XIII (other than Sections
13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.5.5, 4.5.6, 5.4, 5.5, 6.2,
6.5, 9.1, 11.4, 14.1 and 14.2; (c) any other provisions in this Contract, that
by their express terms survive the termination or Closing; and (d) any payment
obligation of Purchaser under this Contract (the foregoing (a), (b), (c) and (d)
referred to herein as the "Survival Provisions"), none of the terms and
provisions of this Contract shall survive the termination of this Contract, and
if the Contract is not so terminated, all of the terms and provisions of this
Contract (other than the Survival Provisions, which shall survive the Closing)
shall be merged into the Closing documents and shall not survive Closing.


13.28   MULTIPLE PURCHASERS.

  As used in this Contract, the term "Purchaser" means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that "Purchaser" has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder. 


13.29   RADON GAS.

  Radon is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities, may present health risks to persons who
are exposed to it over time.  Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida.  Additional information
regarding radon and radon testing may be obtained from your county health
department.  This paragraph is provided for informational purposes pursuant to
Section 404.056(5), Florida Statutes.


13.30   ENERGY EFFICIENCY.

  Purchaser may have the building’s energy efficiency rating determined.  Seller
has, simultaneously with the execution hereof, delivered to Purchaser a copy of
the Florida Building Energy Efficiency Rating System pamphlet prepared by the
State of Florida Department of Community Affairs.  This paragraph is provided
for informational purposes pursuant to Section 553.996, Florida Statutes.


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1     DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto. 


14.2     CONSENT AGREEMENT.

  Testing (the "Testing") has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services, Inc. performed
the Testing and reported its findings in the Multifamily: Component Type Report
dated November 22, 2002, a copy of which is attached hereto as Exhibit I (the
"Report").  The Report certifies the Property as lead-based paint free.  By
execution hereof, Purchaser acknowledges receipt of a copy of the Report, the
Lead-Based Paint Disclosure Statement attached hereto as Exhibit H, and
acknowledges receipt of that certain Consent Agreement (the "Consent Agreement")
by and among the United States Environmental Protection Agency (executed
December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead-based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

DREXEL BURNHAM LAMBERT REAL ESTATE ASSOCIATES II LIMITED PARTNERSHIP, a New York
limited partnership

 

By:  DBL PROPERTIES CORPORATION, a New York corporation, its general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

Purchaser:

ADVENIR, INC.,
a Florida corporation

By:  /s/Stephen L. Vecchitto
Name:  Stephen L. Vecchitto
Title:  President


SCHEDULE 1

DEFINED TERMS

1.1.            "ADA" shall have the meaning set forth in Section 13.21.

1.2.            “Additional Deposit” shall have the meaning set forth in Section
2.2.2.

1.3.            "AIMCO" means Apartment Investment and Management Company.

1.4.            "AIMCO Marks" means all words, phrases, slogans, materials,
software, proprietary systems, trade secrets, proprietary information and lists,
and other intellectual property owned or used by Seller, the Property Manager,
or AIMCO in the marketing, operation or use of the Property (or in the
marketing, operation or use of any other properties managed by the Property
Manager or owned by AIMCO or an affiliate of either Property Manager or AIMCO).

1.5.            "Assumed Deeds of Trust" mean, collectively, (i) with respect to
the Senior Loan, that certain Consolidated, Amended and Restated Multifamily
Mortgage, Assignment of Rents and Security Agreement, dated as of August 31,
2007, made by Seller in favor of Lender, recorded in O.R. Book 25934, Page 2218,
as affected by O.R. 21315, Page 1677 and (ii) with respect to the Second Loan,
that certain Multifamily Mortgage, Assignment of Rents and Security Agreement,
dated as of August 31, 2007, made by Seller in favor of Lender, recorded in O.R.
Book 25934, Page 2289, as affected by O.R. 25934, Page 2366, each as amended or
modified.

1.6.            "Assumed Encumbrances" shall have the meaning set forth in
Section 4.5.1.

1.7.            "Assumed Loan Documents" collectively, the Notes, the Assumed
Deeds of Trust, the Assumed Encumbrances and any other documents executed by
Seller in connection with the Loans.

1.8.            "Broker" shall have the meaning set forth in Section 9.1.

1.9.            "Business Day" means any day other than a Saturday or Sunday or
Federal holiday or legal holiday in the States of Colorado,  New York or
Florida.

1.10.        "Closing" means the consummation of the purchase and sale and
related transactions contemplated by this Contract in accordance with the terms
and conditions of this Contract.

1.11.        "Closing Date" means the date on which date the Closing of the
conveyance of the Property is required to be held pursuant to Section 5.1.

1.12.        "Code" shall have the meaning set forth in Section 2.3.6.

1.13.        "Community Manager" shall have the meaning set forth in Section
6.4.

1.14.        "Consent Agreement" shall have the meaning set forth in Section
14.2.

1.15.        "Consultants" shall have the meaning set forth in Section 3.1.

1.16.        "Damage Notice" shall have the meaning set forth in Section 11.1.

1.17.        "Deed" means, collectively, Parcel 1 Deed and Parcel 2 Deed.

1.18.        "Deposit" means, to the extent actually deposited by Purchaser with
Escrow Agent, the Initial Deposit, the Additional Deposit and the Loan
Assumption Period Extension Deposit.

1.19.        "Escrow Agent" shall have the meaning set forth in Section 2.2.1.

1.20.        "Excluded Permits" means those Permits which, under applicable law,
are nontransferable and such other Permits, if any, as may be designated as
Excluded Permits on Schedule 1.1.19.

1.21.        "Existing Survey" shall have the meaning set forth in Section 4.2.

1.22.        "Feasibility Period" shall have the meaning set forth in Section
3.1.

1.23.        "FHA" shall have the meaning set forth in Section 13.21.

1.24.        "Fixtures and Tangible Personal Property" means all fixtures,
furniture, furnishings, fittings, equipment, machinery, apparatus, appliances
and other articles of tangible personal property located on the Land or in the
Improvements as of the Effective Date and used or usable in connection with the
occupation or operation of all or any part of the Property, including the items
set forth on Schedule 1.1.24(a).  but only to the extent transferable.  The term
"Fixtures and Tangible Personal Property" does not include (a) equipment leased
by Seller and the interest of Seller in any equipment provided to the Property
for use, but not owned or leased by Seller, or (b) property owned or leased by
any Tenant or guest, employee or other person furnishing goods or services to
the Property, or (c) property and equipment owned by Seller, which in the
ordinary course of business of the Property is not used exclusively for the
business, operation or management of the Property, or (d) the property and
equipment, if any, expressly identified in Schedule 1.1.24(b).

1.25.        “Fuel Spill” shall have the meaning set forth in Section 7.8.

1.26.        "General Assignment" shall have the meaning set forth in Section
5.2.3.

1.27.        "Good Funds" shall have the meaning set forth in Section 2.2.1.

1.28.        "Improvements" means all buildings and improvements located on the
Land taken "as is."

1.29.        "Initial Deposit" shall have the meaning set forth in Section
2.2.1.

1.30.        "Inspections" shall have the meaning set forth in Section 3.1.

1.31.        "Land" means all of those certain tracts of land located in the
State of Florida described on Exhibit A, and all rights, privileges and
appurtenances pertaining thereto, as more particularly described in the Deed.

1.32.        "Lease(s)" means the interest of Seller in and to all leases,
subleases and other occupancy contracts, whether or not of record, which provide
for the use or occupancy of space or facilities on or relating to the Property
and which are in force as of the Closing Date for the Property.

1.33.        "Leases Assignment" shall have the meaning set forth in Section
5.2.4.

1.34.        "Lender" means the Federal Home Loan Mortgage Corporation, its
successors and/or assigns.

1.35.        "Lender Fees" shall have the meaning set forth in Section 4.5.5.

1.36.        "Loans” means, collectively, the Senior Loan and the Second Loan.

1.37.        "Loan Assumption and Release" shall have the meaning set forth in
Section 4.5.2.

1.38.        "Loan Assumption Application" shall have the meaning set forth in
Section 4.5.3.

1.39.        "Loan Assumption Application Submittal Deadline" shall have the
meaning set forth in Section 4.5.3.

1.40.        "Loan Assumption Approval Period" shall have the meaning set forth
in Section 4.5.9.

1.41.        “Loan Assumption Extension Right” shall have the meaning set forth
in Section 4.5.9.1.

1.42.        “Loan Assumption Period Extension Deposit” shall have the meaning
set forth in Section 4.5.9.1.

1.43.        “Loan Assumption Period Extension Notice” shall have the meaning
set forth in Section 4.5.9.1.

1.44.        "Loan Balance" shall have the meaning set forth in Section 2.2.3.

1.45.        "Losses" shall have the meaning set forth in Section 3.4.1.

1.46.        “Material Loan Modification” shall have the meaning set forth in
Section 4.5.9.3.

1.47.        "Materials" shall have the meaning set forth in Section 3.5.

1.48.        "Miscellaneous Property Assets" means all contract rights, leases,
concessions, warranties, plans, drawings and other items of intangible personal
property relating to the ownership or operation of the Property and owned by
Seller, excluding, however, (a) receivables, (b) Property Contracts, (c) Leases,
(d) Permits, (e) cash or other funds, whether in petty cash or house "banks," or
on deposit in bank accounts or in transit for deposit, (f) refunds, rebates or
other claims, or any interest thereon, for periods or events occurring prior to
the Closing Date, (g) utility and similar deposits, (h) insurance or other
prepaid items, (i) Seller's proprietary books and records, or (j) any right,
title or interest in or to the AIMCO Marks.  The term "Miscellaneous Property
Assets" also shall include all of Seller's rights, if any, in and to the name
“PRESIDENTIAL HOUSE” as it relates solely to use in connection with the Property
(and not with respect to any other property owned or managed by Seller, Property
Manager, AIMCO, or their respective affiliates).

1.49.        "New Exception" shall have the meaning set forth in Section 4.6.

1.50.        "New Exception Review Period" shall have the meaning set forth in
Section 4.6.

1.51.        "Notes" mean, collectively, (i) that certain Consolidated, Amended
and Restated Multifamily Note, dated as of August 31, 2007, made by Seller in
favor of Lender in the original principal amount of $4,536,933.00 and (ii) that
certain Multifamily Note, dated as of August 31, 2007, made by Seller in favor
of Lender in the original principal amount of $5,650,000, each as amended or
modified.

1.52.        “Open Permits” shall have the meaning set forth in Section 7.7.

1.53.        “Parcel 1 Deed” shall have the meaning set forth in Section 5.2.1.

1.54.        “Parcel 2 Deed” shall have the meaning set forth in Section 5.2.2.

1.55.        "Permits" means all licenses and permits granted by any
governmental authority having jurisdiction over the Property owned by Seller and
required in order to own and operate the Property.

1.56.        "Permitted Exceptions" shall have the meaning set forth in Section
4.4.

1.57.        "Prohibited Person" means any of the following:  (a) a person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224 on Terrorist Financing (effective September 24,
2001) (the "Executive Order"); (b) a person or entity owned or controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (c) a person
or entity that is named as a "specially designated national" or "blocked person"
on the most current list published by the U.S. Treasury Department's Office of
Foreign Assets Control ("OFAC") at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.

1.58.        "Property" means (a) the Land and Improvements and all rights of
Seller, if any, in and to all of the easements, rights, privileges, and
appurtenances belonging or in any way appertaining to the Land and Improvements,
(b) the Property Contracts, Leases, Permits (other than Excluded Permits), and
the right, if any, of Seller in and to the Fixtures and Tangible Personal
Property, and (c) the Miscellaneous Property Assets owned by Seller which are
located on the Property and used in its operation.

1.59.        "Property Contracts" means all contracts, agreements, equipment
leases, purchase orders, maintenance, service, and similar contracts, excluding
Leases, regardless of whether entered into by Seller, Property Manager, or an
affiliate of either, which relate to the ownership, maintenance, construction or
repair and/or operation of the Property, whether or not assignable by their
terms, but not including (a) any national contracts entered into by Seller,
Property Manager, or AIMCO with respect to the Property (i) which terminate
automatically upon transfer of the Property by Seller, or (ii) which Seller, in
Seller's sole discretion, elects to terminate with respect to the Property
effective as of the Closing Date, or (b) any property management contract for
the Property.  Property Contracts shall not include forward or similar long-term
contracts to purchase electricity, natural gas, or other utilities, which
contracts shall be "Utility Contracts" governed by the provisions of Section
5.4.10.

1.60.        "Property Contracts List" shall have the meaning set forth in
Section 3.5.4.

1.61.        "Property Contracts Notice" shall have the meaning set forth in
Section 3.6.

1.62.        "Property Manager" means the current property manager of the
Property.

1.63.        "Proration Schedule" shall have the meaning set forth in Section
5.4.1.

1.64.        "Purchase Price" means the consideration to be paid by Purchaser to
Seller for the purchase of the Property pursuant to Section 2.2.

1.65.        “Purchaser’s Indemnified Parties” means, collectively, Purchaser’s
affiliates, parent and subsidiary entities, successors, assigns, partners,
managers, members, employees, officers, directors, trustees, shareholders,
counsel, representatives or agents.

1.66.        "Records Disposal Notice" shall have the meaning set forth in
Section 5.4.11.

1.67.        "Records Hold Period" shall have the meaning set forth in Section
5.4.11.

1.68.        "Regional Property Manager" shall have the meaning set forth in
Section 6.4.

1.69.        "Remediation" shall have the meaning set forth in Section 14.2.

1.70.        “Rent-Ready Condition” means interior carpets have been shampooed,
interior walls have been freshly painted, kitchen appliances (and water heaters
and HVAC to the extent such items serve only the individual Tenant Unit(s)) are
in working order, and there is no material damage to the doors, walls, ceilings,
floors and windows inside such Tenant Units

1.71.        "Rent Roll" shall have the meaning set forth in Section 3.5.3.

1.72.        “Repairs” shall have the meaning set forth in Section 11.1.

1.73.        “Report" shall have the meaning set forth in Section 14.2.

1.74.        "Required Assignment Consent" shall have the meaning set forth in
Section 3.6.

1.75.        “Required Loan Fund Amounts” shall have the meaning set forth in
Section 4.5.6.

1.76.        “Second Loan” means that certain loan made by Lender to Seller in
the original principal amount of $5,650,000 (Capmark Loan # 50-1058536).

1.77.        "Seller's Indemnified Parties" shall have the meaning set forth in
Section 3.4.1

1.78.        "Seller's Property-Related Files and Records" shall have the
meaning set forth in Section 5.4.11.

1.79.        "Seller's Representations" shall have the meaning set forth in
Section 6.1.

1.80.        “Senior Loan” means that certain loan made by Lender to Seller in
the original principal amount of $4,536,933.00 (Capmark Loan # 50-1086579).

1.81.        "Specific AIMCO Provisions " shall have the meaning set forth in
Section 4.5.2.

1.82.        "Survey" shall have the meaning ascribed thereto in Section 4.2.

1.83.        "Survival Period" shall have the meaning set forth in Section 6.3.

1.84.        "Survival Provisions" shall have the meaning set forth in Section
13.27.

1.85.        "Tenant" means any person or entity entitled to occupy any portion
of the Property under a Lease.

1.86.        "Tenant Deposits" means all security deposits, prepaid rentals,
cleaning fees and other refundable deposits and fees collected from Tenants,
plus any interest accrued thereon, paid by Tenants to Seller pursuant to the
Leases.  Tenant Deposits shall not include any non-refundable deposits or fees
paid by Tenants to Seller, either pursuant to the Leases or otherwise.

1.87.        "Tenant Security Deposit Balance" shall have the meaning set forth
in Section 5.4.6.2.

1.88.        "Terminated Contracts" shall have the meaning set forth in Section
3.6.

1.89.        “Tenant Unit” means each apartment in the Property which is leased
by Seller to Tenants in the ordinary course of Seller’s business.

1.90.        "Testing" shall have the meaning set forth in Section 14.2.

1.91.        "Third-Party Reports" means any reports, studies or other
information prepared or compiled for Purchaser by any Consultant or other
third-party in connection with Purchaser's investigation of the Property.

1.92.        "Title Commitment" shall have the meaning set forth in Section 4.1.

1.93.        "Title Documents" shall have the meaning set forth in Section 4.1.

1.94.        "Title Insurer" shall have the meaning set forth in Section 2.2.1.

1.95.        "Title Policy" shall have the meaning set forth in Section 4.1.

1.96.        "Uncollected Rents" shall have the meaning set forth in Section
5.4.6.1.

1.97.        "Utility Contract" shall have the meaning set forth in Section
5.4.10.

1.98.        "Vendor Terminations" shall have the meaning set forth in Section
3.6.

1.99.        “Violations” shall have the meaning set forth in Section 7.7.

“Violations and Open Permits Report” shall have the meaning set forth in Section